Exhibit 10.17

Confidential Treatment Requested

MERGER AGREEMENT

by and among

TAMARAC INC.,

ENVESTNET INC.

AND

TITAN MERGER CORP.

AND

KLJ CONSULTING, LLC

(as the Shareholders’ Representative)

Dated as of February 16, 2012



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

1.1

     Definitions      1   

1.2

     Interpretation      13   

ARTICLE II THE MERGER

     13   

2.1

     The Merger      13   

2.2

     Closing; Effective Time      13   

2.3

     Effect of Merger      14   

2.4

     Articles of Incorporation; Bylaws; Directors and Officers      14   

2.5

     Effect on Capital Stock      14   

2.6

     Exchange      16   

2.7

     Dissenting Shares      18   

ARTICLE III WORKING CAPITAL

     19   

3.1

     Closing Date Balance Sheet      19   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     21   

4.1

     Organization      21   

4.2

     Authorization      22   

4.3

     Consents and Approvals; No Conflicts      22   

4.4

     Capitalization      23   

4.5

     Financial Statements; Undisclosed Liabilities; Company Debt; Financial
Controls      24   

4.6

     No Adverse Effects or Changes      25   

4.7

     Title to Assets      27   

4.8

     Condition and Sufficiency of Assets      27   

4.9

     Real Property      27   

4.10

     Computer System      28   

4.11

     Intellectual Property      29   

4.12

     Contracts      30   

4.13

     Employee Benefit Plans      32   

4.14

     Employment and Labor Matters      34   

4.15

     Taxes      34   

 

-i-



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

TABLE OF CONTENTS

(continued)

 

            Page  

4.16

     Compliance with Laws; No Improper Payments; Internal Compliance      36   

4.17

     Environmental Matters      37   

4.18

     Litigation      37   

4.19

     Accounts Receivable; Advances and Warranties      38   

4.20

     Permits      38   

4.21

     Insurance      38   

4.22

     Capital Improvements      39   

4.23

     No Conflict of Interest      39   

4.24

     Bank Accounts      39   

4.25

     Customers      39   

4.26

     Brokers      40   

4.27

     Services      40   

4.28

     [Intentionally Omitted.]      40   

4.29

     Reports      40   

4.30

     Accuracy of Statements      40   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT

     40   

5.1

     Organization      40   

5.2

     Authorization      41   

5.3

     Consents and Approvals; No Conflicts      41   

5.4

     Sufficiency of Funds      42   

5.5

     Brokers      42   

5.6

     Investment Intent      42   

5.7

     No Other Representations      42   

ARTICLE VI COVENANTS

     42   

6.1

     Access to Information and Facilities      42   

6.2

     Conduct of Business      42   

6.3

     Consents and Approvals      45   

6.4

     Resignations      45   

6.5

     Shareholder Approval      45   

6.6

     Insurance      46   

 

-ii-



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

TABLE OF CONTENTS

(continued)

 

            Page  

6.7

     Tax Matters      46   

6.8

     Supplemental Information      48   

6.9

     Exclusivity      48   

6.10

     Interim Financial Statements      48   

6.11

     Takeover Statutes      49   

6.12

     Closing Payment Calculation Statement      49   

6.13

     Management Incentive Plan      49   

6.14

     Parent Stock Investment at Effective Time      51   

6.15

     Termination of Benefit Plans      52   

ARTICLE VII CONDITIONS TO CLOSING

     52   

7.1

     Conditions to Obligations of Parent and MergerCo      52   

7.2

     Conditions to Obligations of the Company      53   

ARTICLE VIII CLOSING

     54   

8.1

     Closing      54   

8.2

     Deliveries by the Company      54   

8.3

     Deliveries by Parent      55   

ARTICLE IX TERMINATION

     55   

9.1

     Termination      55   

9.2

     Effect of Termination      56   

ARTICLE X INDEMNIFICATION

     56   

10.1

     Survival      56   

10.2

     Indemnification by Shareholders      56   

10.3

     Indemnification by Parent      57   

10.4

     Limitations on Liability      57   

10.5

     Materiality      58   

10.6

     Claims      58   

10.7

     Notice of Third Party Claims; Assumption of Defense      58   

10.8

     Settlement or Compromise      59   

10.9

     Failure of Indemnifying Person to Act      59   

10.10

     Indemnification Escrow Amount      60   

 

-iii-



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

TABLE OF CONTENTS

(continued)

 

            Page  

10.11

     No Contribution/Subrogation      60   

10.12

     Purchase Price Adjustments      60   

ARTICLE XI MISCELLANEOUS

     60   

11.1

     Expenses      60   

11.2

     Amendment      60   

11.3

     Notices      60   

11.4

     Payments      61   

11.5

     Waivers      61   

11.6

     Assignment      62   

11.7

     No Third Party Beneficiaries      62   

11.8

     Publicity      62   

11.9

     Further Assurances      62   

11.10

     Severability      62   

11.11

     Entire Understanding      62   

11.12

     Language      63   

11.13

     Applicable Law      63   

11.14

     Exclusive Jurisdiction of Disputes; Waiver of Jury Trial      63   

11.15

     Counterparts      63   

11.16

     Facsimile and Electronic Signatures      63   

11.17

     Effect of Investigation      63   

11.18

     Specific Performance      64   

11.19

     Remedies Cumulative      64   

11.20

     Shareholders’ Representative      64   

 

-iv-



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

EXHIBITS

     Exhibit A    Form of Escrow Agreement Exhibit B    Shareholders Entering
Into Shareholder Support Agreement Exhibit C    Shareholder Support Agreement
Exhibit D    Shareholders’ Representative Authorization Letter Exhibit E   
Articles of Merger Exhibit F    Articles of Incorporation of the Surviving
Corporation Exhibit G    Initial Officers of the Surviving Corporation (ref.:
Section 2.4(c)) Exhibit H    Management Incentive Plan Qualified Employees
Exhibit I    Parent Stock Investment Qualified Employees Exhibit J    Form of
Parent Stock Option Agreements Exhibit K    Business Plan and Budget

 

SCHEDULES

1.1A   Financial Statements 1.1B   Change of Control Payments 4.1   Organization
4.3   Consents and Approvals; No Conflicts 4.4(a)   Preemptive Rights; Reserved
Shares 4.4(c)   - Agreements Affecting Capitalization 4.5   Undisclosed
Liabilities; Company Debt; Financial Controls 4.6   No Adverse Effects or
Changes 4.7   Title to Assets 4.8   Condition of Assets 4.9(b)   Leased Real
Property; Real Property Leases 4.10   Computer System 4.11   Intellectual
Property 4.12   Contracts 4.13   Employee Benefit Plans 4.14   Employment and
Labor Matters 4.15   Taxes 4.17   Environmental Matters 4.18   Litigation 4.19  
Accounts Receivable and Advances 4.20   Permits 4.21   Insurance 4.22   Capital
Improvements 4.23   No Conflict of Interest 4.24   Bank Accounts 4.25  
Customers 5.3   Consents and Approvals; No Conflicts 6.2   Conduct of Business
6.13(b)   Management Incentive Plan

 

-v-



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

MERGER AGREEMENT

THIS MERGER AGREEMENT is made as of the 16th day of February, 2012, by and among
Envestnet, Inc., a Delaware corporation (“Parent”), Titan Merger Corp., a
Washington corporation (“MergerCo”), Tamarac Inc., a Washington corporation (the
“Company”), and KLJ Consulting, LLC, a Delaware limited liability company, as
the Shareholders’ Representative (the “Shareholders’ Representative”) solely for
the purposes of the rights and obligations of the Shareholders’ Representative
set forth herein. Certain capitalized terms used in this Agreement are defined
in Article I.

W I T N E S S E T H:

WHEREAS, the parties desire that MergerCo, upon the terms and subject to the
conditions of this Agreement and in accordance with the Act, merge with and into
the Company (the “Merger”);

WHEREAS, the Board of Directors of the Company has unanimously (i) determined
that the Merger is fair to and in the best interests of the Company and its
shareholders, (ii) adopted this Agreement and approved the execution and
delivery of this Agreement by the Company and the consummation of the Merger and
the other transactions contemplated hereby and (iii) resolved to recommend that
this Agreement be approved by the shareholders of the Company;

WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and inducement to Parent’s entering into this Agreement, Parent has
entered into an employment letter agreement with Stuart DePina (the “DePina
Employment Letter”), which includes certain non-competition and non-solicitation
covenants; and

WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and inducement to Parent’s entering into this Agreement, certain
shareholders of the Company, whose names are set forth on Exhibit B, are
entering into a shareholder support agreement dated as of the date hereof in the
form set forth on Exhibit C (the “Shareholder Support Agreement”), pursuant to
which, subject to the terms and conditions thereof, such shareholders have
agreed, among other things, to vote their Shares (as defined below) to approve
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, the
parties agree as follows:

ARTICLE I

DEFINITIONS

 

  1.1 Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:

“Accounting Firm” shall have the meaning set forth in Section 3.1(d).



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Accounts Receivable” shall mean all accounts receivable, trade receivables,
notes receivable and other receivables resulting from goods sold or services
provided by the Company and shall include, as of the date hereof, all
receivables listed on Schedule 4.19 and, as of the Closing Date, all receivables
recorded on the Closing Date Balance Sheet.

“Act” means the Washington Business Corporation Act, RCW Title 23B.

“Adjustment Escrow Amount” shall mean $300,000.

“Advances” shall have the meaning set forth in Section 4.19.

“Affiliate” shall mean, with respect to any specified Person, (i) any other
Person that, directly or indirectly, owns or controls, is under common ownership
or control with, or is owned or controlled by, such specified Person, (ii) any
other Person which is a director, officer or partner, or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, of the specified Person or a Person described in clause
(i) of this paragraph, (iii) another Person of which the specified Person is a
director, officer or partner or is, directly or indirectly, the beneficial owner
of ten percent (10%) or more of any class of equity securities, (iv) another
Person in which the specified Person has a substantial beneficial interest or as
to which the specified Person serves as trustee or in a similar capacity or
(v) any relative or spouse of the specified Person or any of the foregoing
Persons, any relative of such spouse or any spouse of any such relative;
provided, that at any time after the Closing Date, the Company, on the one hand,
and the Shareholders and their respective Affiliates (other than the Company),
on the other hand, shall not be deemed to be Affiliates of each other.

“Agreement” shall mean this Stock Purchase Agreement, including all exhibits and
schedules hereto, as it may be amended from time to time in accordance with its
terms.

“Annual Revenues” shall have the meaning set forth in Section 6.13(c).

“Annual Revenues Target” shall have the meaning set forth in Section 6.13(c).

“Arrangements” shall have the meaning set forth in Section 4.13(a)(ii).

“Articles of Incorporation” shall have the meaning set forth in Section 2.4.

“Articles of Merger” shall have the meaning set forth in Section 2.2.

“Base Purchase Price” shall mean $54 million.

“Basket Amount” shall have the meaning set forth in Section 10.4(a).

“Benefit Plans” shall have the meaning set forth in Section 4.13(b).

“Business Day” shall mean any day of the year other than (i) any Saturday or
Sunday or (ii) any other day on which banks located in Seattle, Washington or
Chicago, Illinois generally are closed for business.

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Business Plan and Budget” shall mean the operating plan and budget for the
Surviving Corporation, as set forth on Exhibit K attached hereto, and as the
same may be amended, supplemented or modified from time to time as determined by
Parent (in its sole discretion, but after consultation with Stuart DePina).

“Cause” shall, with respect to the applicable employee, have the meaning
ascribed to such term in his or her offer letter, employment agreement, or other
writing signed by Parent and such employee. If no such offer letter, employment
agreement or other writing exists, then “Cause” shall mean, with respect to such
employee, his or her (i) willful misconduct or gross negligence in the
performance of his or her duties, including any refusal to comply in any
material respect with the reasonable business directives of Parent or the
Surviving Corporation, (ii) dishonest or fraudulent conduct, a deliberate
attempt to injure the Surviving Corporation or conduct that materially
discredits Parent or the Surviving Corporation or is materially detrimental to
the reputation of Parent or the Surviving Corporation, (iii) violation of any
applicable Law or conviction of, or entering of a plea of nolo contendere to,
any felony, (iv) material breach of its employment arrangement or any other
agreement between Parent or any of its affiliates (including the Surviving
Corporation), or (v) theft or other misappropriation of any proprietary
information of Parent or any of its affiliates (including the Surviving
Corporation).

“Certificate” shall have the meaning set forth in Section 2.5.

“Change of Control Payee” shall mean any Person to whom the Company owes any
portion of the Change of Control Payment Amount.

“Change of Control Payment Amount” shall mean the aggregate amount of all
liabilities of the Company, whether or not contingent, for severance, change of
control payments, stay bonuses, retention bonuses, success bonuses and other
bonuses, employee benefits (such as contributions to 401(k) plans and similar
liabilities to any of the foregoing), in each case arising as a result of the
transactions contemplated hereby and to the extent unpaid as of immediately
prior to the Closing, including the payments listed on Schedule 1.1B.

“Closing” shall mean the consummation of the transactions contemplated herein in
accordance with Article VIII.

“Closing Date” shall have the meaning set forth in Section 2.2.

“Closing Date Balance Sheet” shall mean the Initial Closing Date Balance Sheet,
as subsequently agreed (or deemed agreed) or adjusted by the Final Statement of
Adjustments pursuant to Section 3.1.

“Closing Payment Calculation Statement” shall have the meaning set forth in
Section 6.12.

“Closing Working Capital” shall mean the value of the difference between (i) the
aggregate amount of the current assets of the Company, less (ii) the aggregate
amount of the current liabilities of the Company, all determined on a
consolidated basis as of the Closing in accordance with GAAP as applied in the
Latest Balance Sheet. Notwithstanding anything in the foregoing definition or
anything in Section 3.1, it is understood and agreed that the employer portion
of any employment Taxes attributable to any payments made pursuant to Article II
shall be treated as a current liability for purposes of Closing Working Capital.

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Closing Working Capital Statement” shall mean the Initial Closing Working
Capital Statement, as subsequently agreed (or deemed agreed) or adjusted by the
Final Statement of Adjustments pursuant to Section 3.1.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

“Common Stock” shall mean the Common Stock, $0.001 par value per share, of the
Company.

“Common Stock Equivalent” shall mean any outstanding option or warrant to
purchase Common Stock to the extent that such option or warrant is vested and
may be exercised in connection with the Merger on or before the Effective Time.

“Company” shall have the meaning set forth in the Preamble.

“Company Creditor” shall mean any Person to whom the Company has any liability
or obligation for Company Debt, including any liability or obligation under any
guarantee by the Company of any indebtedness of any third party of the type
referenced in clauses (i) through (v) of the definition of “Indebtedness.”

“Company Debt” shall mean the aggregate amount of all liabilities (including
principal, accrued interest, pre-payment penalties, if any, and lender fees and
expenses) of the Company for Indebtedness, including all Indebtedness identified
on Schedule 4.5.

“Company Debt Amount” shall mean the aggregate amount of all outstanding Company
Debt as of immediately prior to the Closing.

“Company Intellectual Property” shall mean all Intellectual Property owned by,
licensed to or otherwise used or held for use by the Company, including the
Owned Intellectual Property and the Licensed Intellectual Property.

“Computer System” shall have the meaning set forth in Section 4.10.

“Contract” shall mean any contract, lease, license, sales order, purchase order,
agreement, warranty, indenture, mortgage, note, bond, right, warrant or
instrument, whether written or verbal (and any and all amendments thereto).

“DePina Employment Letter” shall have the meaning set forth in the Recitals.

“Effective Time” shall have the meaning set forth in Section 2.2.

“Employment Agreements” shall have the meaning set forth in
Section 4.13(a)(iii).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“ERISA Affiliate” shall mean, with respect to any Person, any corporation, trade
or business which, together with such Person, is a member of a controlled group
of corporations or a group of trades or businesses under common control within
the meaning of sections 414(b) or (c) of the Code.

“Escrow Account” shall mean the escrow account established pursuant to the
Escrow Agreement.

“Escrow Agent” shall mean a national banking association mutually agreed upon by
Company and Parent.

“Escrow Agreement” shall mean the Escrow Agreement, substantially in the form of
Exhibit A attached hereto, to be entered into by Parent, Shareholders’
Representative and the Escrow Agent.

“Escrow Amount” shall mean the sum of the Adjustment Escrow Amount, the
Indemnification Escrow Amount and the Expense Reserve Fund.

“Expense Reserve Fund” shall mean $300,000.

“Final Statement of Adjustments” shall have the meaning set forth in
Section 3.1(d).

“Financial Statements” shall mean all of the following:

(a) the audited consolidated financial statements of the Company as of and for
the fiscal years ended December 31, 2008, December 31, 2009 and December 31,
2010 (including all notes thereto), which are included in Schedule 1.1A,
consisting of the balance sheet at such dates and the related statements of
earnings and retained earnings and cash flows for the fiscal years then ended;

(b) the unaudited consolidated financial statements of the Company as of and for
the twelve (12) month period ended December 31, 2011 (including all notes
thereto), which are included in Schedule 1.1A, consisting of the balance sheet
at such date and the related statements of earnings and retained earnings for
the twelve (12) month period then ended; and

(c) the unaudited consolidated financial statements of the Company as of and for
the one (1) month period ended January 31, 2012 (including all notes thereto),
which are included in Schedule 1.1A, consisting of the balance sheet at such
date and the related statements of earnings and retained earnings for the one
(1) month period then ended.

In addition, the term “Financial Statements” shall include any and all Interim
Financial Statements then in existence and the Year End Financial Statements if
then in existence.

“Fully Diluted Common Stock” shall mean all Shares of Common Stock outstanding,
all Shares of Common Stock that would be issued upon the conversion of all
Shares of Preferred Stock outstanding, all Shares of Common Stock that would be
issued upon the exercise of any applicable Common Stock Equivalent outstanding
and all Shares of Common Stock that would be issued upon the conversion of all
Shares of Preferred Stock that would be issued upon the exercise of any
applicable Preferred Stock Equivalent outstanding.

 

5



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“GAAP” shall mean United States generally accepted accounting principles at the
time in effect.

“Good Reason” shall, with respect to the applicable employee, have the meaning
ascribed to such term in his or her offer letter, employment agreement, or other
writing signed by Parent and such employee. If no such offer letter, employment
agreement or other writing exists, then “Good Reason” shall mean, with respect
to such employee, (i) any material change in such employee’s job position or
responsibilities which such employee has not agreed to and which is not remedied
by the Surviving Corporation within ten (10) Business Days after written notice
from such employee, or (ii) the Surviving Corporation requiring such employee to
relocate outside of, or to change such employee’s primary business location
outside of, the geographic area encompassed within a fifty (50) mile radius of
such employee’s primary office with the Company immediately prior to the
Closing.

“Governmental Authority” shall mean the government of the United States, or any
foreign country or any provincial, state, local or other political subdivision
thereof and any entity, body or authority exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any quasi-governmental entity established to perform such functions.

“Hazardous Substance” shall mean any material, substance, constituent, waste,
compound or other matter that (i) constitutes a hazardous substance, toxic
substance or pollutant (as such terms are defined by, or pursuant to, or result
in liability under, any Environmental Law) or (ii) is regulated or controlled as
a hazardous substance, toxic substance, pollutant or other regulated or
controlled material, substance, constituent, waste, compound or other matter
pursuant to any Environmental Law; provided, however, that Hazardous Substance
shall not mean or include any material, substance, constituent, waste, compound
or other matter that is contained or used in commercially available enterprise
hardware and office equipment, including without limitation computers, monitors,
peripherals, servers, routers, network equipment, cables, copy machines,
telephones and smart phones.

“Incapacitated” shall mean, with respect to the applicable employee, such
employee has been unable to perform his or her duties under such employee’s
employment arrangement with the Surviving Corporation as a result of his or her
incapacity due to physical or mental illness, and such inability, which
continues for at least one hundred twenty (120) consecutive calendar days or for
one hundred fifty (150) days during any twelve (12) month period, is reasonably
determined to be total and permanent by a physician selected by the Surviving
Corporation and its insurers.

“Indebtedness” shall mean, with respect to any Person, all (i) indebtedness
(including indebtedness relating to deferred purchase price for assets or
services and conditional sales or title retention agreements) or other
obligations of such Person for borrowed money or evidenced by a note, debenture
or similar instrument, (ii) letters of credit issued for the account of such
Person, (iii) capitalized lease obligations of such Person, (iv) bankers’
acceptances and

 

6



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

overdrafts of such Person, (v) liabilities and obligations under any interest
rate swap, hedging or similar arrangement (valued at the termination value
thereof if such arrangement were terminated as of the Closing Date) and
(vi) guarantees by such Person of indebtedness of any third parties of the type
referenced in foregoing clauses (i) through (v).

“Indemnification Escrow Amount” shall mean an amount equal to fifteen percent
(15%) of the Base Purchase Price.

“Indemnified Person” shall mean the Person or Persons entitled to, or claiming a
right to, indemnification under Article X.

“Indemnifying Person” shall mean the Person or Persons claimed by the
Indemnified Person to be obligated to provide indemnification under Article X.

“Initial Closing Date Balance Sheet” shall have the meaning set forth in
Section 3.1(a).

“Initial Closing Working Capital Statement” shall have the meaning set forth in
Section 3.1(a).

“Intellectual Property” shall mean all intangible legal rights, title or
interest in or arising under the laws of the United States, any provincial,
state, local or other political subdivision thereof, any other country or
political subdivision thereof or any international treaty regime, whether or not
filed, perfected, registered or recorded, in any or all of the following:
(i) patents, patent applications and patent rights, including any and all
continuations, continuations-in-part, provisionals, divisions, reissues,
reexaminations or extensions thereof, and any and all related inventions,
invention disclosures and technological developments; (ii) rights associated
with works of authorship and literary property rights, including copyrights,
mask works, copyright and mask work applications and registrations, including
moral rights; (iii) rights relating to know-how or trade secrets, including
ideas, concepts, methods, techniques, inventions (whether patentable or
unpatentable), and other works, whether or not developed or reduced to practice,
rights in industrial property, customer, vendor, and prospect lists, and all
associated information or databases, and other confidential or proprietary
information; (iv) trademarks, service marks, logos, images, trade dress, domain
names, trade names, and service names, whether or not registered, and the
goodwill associated therewith; (v) any rights analogous to those set forth in
the preceding clauses and any other proprietary rights relating to intangible
property anywhere in the world, including all intellectual property rights in
and to customer lists, databases, data collections, engineering data,
manufacturing and production processes and procedures, design documents and
analyses, diagrams, documentation, drawings, formulae, marketing plans,
methodologies, processes, program listings, protocols, sales data, schematics,
specifications, computer data, computer programs and software (in any form,
including source code and executable or object code), websites, rights to
Uniform Resource Locators, website addresses and domain names, and other forms
of technology (whether or not embodied in any tangible form and including all
tangible embodiments of the foregoing, such as blueprints, compilations of
information, instruction manuals, notebooks, prototypes, reports, samples,
studies, and summaries); and (vi) all rights to sue or make any claims for any
past, present or future infringement, misappropriation or unauthorized use of
any of the foregoing rights and the right to all income, royalties, damages and
other payments that are now or may hereafter become due or payable with respect
to any of the foregoing rights, including damages for past, present or future
infringement, misappropriation or unauthorized use thereof.

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Interim Financial Statements” shall have the meaning set forth in
Section 6.10(a).

“Inventory” shall mean all raw materials inventories, work-in-process
inventories and finished goods inventories of the Company, wherever located.

“IRS” shall mean the United States Internal Revenue Service.

“Knowledge” of the Company, or words of comparable import, shall mean facts or
circumstances that are known, or that should have been known after having made
due inquiry with respect to the subject matter at issue, to Stuart DePina, Chris
Tarrach, Clive Matthew Springer, Brandon Rembe, Andina Anderson, Jim Peterson
and Mathieu Stroh.

“Latest Balance Sheet” shall mean the unaudited balance sheet of the Company
included in the financial statements described in clause (b) of the definition
of “Financial Statements.”

“Law” shall mean any law, statute, regulation, ordinance, rule, order, decree,
judgment, injunction, common law, consent decree, settlement agreement or
governmental requirement enacted, promulgated, entered into, agreed to or
imposed by any Governmental Authority.

“Leased Real Property” shall have the meaning set forth in Section 4.9(b)(i).

“Licensed Intellectual Property” shall have the meaning set forth in
Section 4.11(a).

“Lien” shall mean any lien (except for any lien for Taxes not yet due and
payable as to which adequate reserves have been reflected in the Latest Balance
Sheet and the Closing Date Balance Sheet), mortgage, charge, adverse claim of
title, restriction (including any shareholders’ agreement, buy-sell agreement,
right of first refusal, right of first offer or right of redemption), pledge,
security interest, option, lease, sublease, proxy, voting agreement, voting
trust or right of any third party.

“Loss” or “Losses” shall mean any and all losses, liabilities, costs, claims,
damages, penalties and expenses (including attorneys’ fees and expenses and
costs of investigation and litigation). In the event any of the foregoing are
indemnifiable hereunder, the terms “Loss” and “Losses” shall include any and all
attorneys’ fees and expenses and costs of investigation and litigation incurred
by the Indemnified Person in enforcing such indemnity.

“Major Customer” shall have the meaning set forth in Section 4.25(a)(i).

“Market Price” shall have the meaning set forth in Section 6.13(a).

“Material Adverse Change” shall mean a change (or circumstance involving a
prospective change) in the business, operations, assets, liabilities, results of
operations, cash flows, condition (financial or otherwise) or prospects of the
Company that is, or could reasonably be expected to be, materially adverse or
any other change (or circumstance involving a prospective change) that
materially impairs, or could reasonably be expected to impair, the ability of
the Company to consummate the transactions contemplated hereby or by its Related
Agreements in a timely manner.

 

8



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Material Adverse Effect” shall mean an effect (or circumstance involving a
prospective effect) on the business, operations, assets, liabilities, results of
operations, cash flows, condition (financial or otherwise) or prospects of the
Company that is, or could reasonably be expected to be, materially adverse or
any other effect (or circumstance involving a prospective effect) that
materially impairs, or could reasonably be expected to impair, the ability of
the Company to consummate the transactions contemplated hereby or by its Related
Agreements in a timely manner.

“Merger” shall have the meaning set forth in the Recitals.

“MergerCo” shall have the meaning set forth in the Preamble.

“Minimum Closing Working Capital” shall mean $2 million.

“Notice of Disagreement” shall have the meaning set forth in Section 3.1(b).

“Owned Intellectual Property” shall have the meaning set forth in
Section 4.11(a).

“Owned Real Property” shall have the meaning specified in Section 4.9(a)(i).

“Outside Date” means May 31, 2012.

“Parent” shall have the meaning set forth in the Preamble.

“Parent Common Stock” shall mean common stock of Parent with a par value of
$0.005.

“Parent Indemnified Person” shall mean Parent and each of its Affiliates
(including, after the Closing, the Company), and their respective officers,
directors, employees, agents and representatives; provided, that in no event
shall any Shareholder be deemed a Parent Indemnified Person.

“Per Share Adjustment Escrow Consideration” shall mean an amount equal to
(a) any release to the Shareholders of the Adjustment Escrow Amount from the
Escrow Account, divided by (b) the aggregate number of Shares of Fully Diluted
Common Stock outstanding (and not held of record by the Company) immediately
prior to the Effective Time.

“Per Share Closing Payment Consideration” shall mean an amount equal to (a) the
Base Purchase Price, minus the Escrow Amount, minus the Company Debt Amount,
minus the Change of Control Payment Amount, minus the Preferred Stock Preference
Amount divided by (b) the aggregate number of Shares of Fully Diluted Common
Stock outstanding (and not held of record by the Company) immediately prior to
the Effective Time.

“Per Share Indemnification Escrow Consideration” shall mean an amount equal to
(a) any release to the Shareholders of the Indemnification Escrow Amount from
the Escrow Account, divided by (b) the aggregate number of Shares of Fully
Diluted Common Stock outstanding (and not held of record by the Company)
immediately prior to the Effective Time.

 

9



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

“Per Share Merger Consideration” shall mean the Per Share Closing Payment
Consideration, the Per Share Adjustment Escrow Consideration and the Per Share
Indemnification Escrow Consideration.

“Permit” shall mean any permit, license, approval, consent or other
authorization required or granted by any Governmental Authority.

“Permitted Liens” shall mean those Liens set forth in Schedule 4.7 and
designated as “Permitted Liens.”

“Person” shall mean any individual, corporation, proprietorship, firm,
partnership, limited partnership, limited liability company, trust, association
or other entity.

“Plans” shall have the meaning set forth in Section 4.13(a)(i).

“Pre-Closing Tax Period” shall mean (i) any Tax period ending on or before the
Closing Date and (ii) in the case of any Tax period that includes, but does not
end on, the Closing Date, the portion of such period up to and including the
Closing Date.

“Preferred Stock” shall mean the preferred stock, $0.001 par value per share, of
the Company, including the Series A Preferred Stock, the Series B Preferred
Stock, the Series C Preferred Stock and the Series C-1 Preferred Stock.

“Preferred Stock Equivalent” shall mean any outstanding warrant to purchase
Preferred Stock to the extent that such warrant is vested and may be exercised
in connection with the Merger on or before the Effective Time.

“Preferred Stock Preference Amount” shall mean the aggregate payment of the
Series A Preference Amount, the Series B Preference Amount, the Series C
Preference Amount and the Series C-1 Preference Amount to be made by Parent
pursuant to Section 2.5(b).

“Proceeding” shall mean any action, claim, suit, arbitration, proceeding,
governmental investigation, regulatory audit or other litigation.

“Property Taxes” shall have the meaning set forth in Section 6.7(b).

“Proposed Adjustments” shall have the meaning set forth in Section 3.1(b).

“Proxy Statement” shall have the meaning set forth in Section 6.5.

“Purchase Amount” shall have the meaning set forth in Section 6.14(a).

“Real Property Leases” shall have the meaning set forth in Section 4.9(b)(i).

“Related Agreements” shall mean the Escrow Agreement and any other Contract or
certificate that is or is to be entered into at the Closing or otherwise
pursuant to this Agreement.

 

10



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

The Related Agreements executed or to be executed by a specified Person shall be
referred to as “such Person’s Related Agreements,” “its Related Agreements” or
another similar expression.

“Series A Preference Amount” shall mean $0.95.

“Series A Preferred Stock” shall mean the Series A Preferred Stock of the
Company.

“Series B Preference Amount” shall mean $1.01.

“Series B Preferred Stock” shall mean the Series B Preferred Stock of the
Company.

“Series C Preference Amount” shall mean $1.01.

“Series C Preferred Stock” shall mean the Series C Preferred Stock of the
Company.

“Series C-1 Preference Amount” shall mean $1.79.

“Series C-1 Preferred Stock” shall mean the Series C-1 Preferred Stock of the
Company.

“Shareholder” shall mean a holder of Shares of Common Stock or Preferred Stock
immediately prior to the Effective Time.

“Shareholder Approval” shall have the meaning set forth in Section 4.2(b).

“Shareholder Indemnified Person” shall mean the Shareholders and each of their
respective Affiliates, and their respective officers, directors, employees,
agents and representatives; provided, that in no event shall Parent or MergerCo
be deemed a Shareholder Indemnified Person.

“Shareholders’ Meeting” shall have the meaning set forth in Section 6.5.

“Shareholders’ Representative” shall have the meaning set forth in the Recitals.

“Shareholders’ Representative Authorization Letter” shall mean a letter from the
applicable Shareholder substantially in the form attached hereto as Exhibit D,
with such amendments as mutually agreed by the Company, the Shareholders’
Representative and Parent.

“Shareholder Support Agreement” shall have the meaning set forth in the
Recitals.

“Shares” shall mean all of the issued and outstanding shares of capital stock of
the Company.

“Specified Liabilities” shall mean (i) any liability or obligation of the
Company relating to or arising out of any of the matters set forth on, or
required to be set forth on, Schedule 4.18, (ii) any Company Debt outstanding as
of immediately prior to the Closing to the extent not discharged at the Closing
pursuant hereto, (iii) any fees or expenses of the Company relating to or
incurred in connection with the transactions contemplated hereby (except to the
extent included in the Working Capital Deficiency or Working Capital Excess) and
(iv) any liabilities or obligations of the Company, whether or not contingent,
for severance, change of control

 

11



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

payments, stay bonuses, retention bonuses, success bonuses and other bonuses,
employee benefits (such as contributions to 401(k) plans and similar liabilities
to any of the foregoing, in each case arising as a result of the transactions
contemplated hereby and to the extent not discharged at the Closing pursuant
hereto.

“Straddle Period” shall have the meaning set forth in Section 6.7(b).

“Surviving Corporation” shall have the meaning set forth in Section 2.1.

“Tax Claim” shall have the meaning set forth in Section 6.7(f)(i).

“Tax Return” shall mean any report, return or other information required to be
supplied to a Governmental Authority or Person in connection with any Taxes.

“Tax Statute of Limitations Date” shall mean the close of business on the 60th
day after the expiration of the applicable statute of limitations with respect
to Taxes, including any extensions thereof (or if such date is not a Business
Day, the next Business Day).

“Tax Warranties” shall mean the representations and warranties in Section 4.13
or 4.15.

“Taxes” shall mean all taxes, charges, fees, duties (including customs duties),
levies or other assessments, including income, gross receipts, net proceeds, ad
valorem, turnover, real and personal property (tangible and intangible), sales,
use, franchise, excise, goods and services, value added, stamp, leasing, lease,
user, transfer, fuel, excess profits, escheat, unclaimed property, occupational,
interest equalization, windfall profits, severance, license, payroll,
environmental, capital stock, disability, employee’s income withholding, other
withholding, unemployment and Social Security taxes, which are imposed by any
Governmental Authority, and such term shall include any interest, penalties or
additions to tax attributable thereto.

“Terminating Event” shall have the meaning set forth in Section 11.20.

“Termination Fee” shall mean $2.5 million.

“Title and Authorization Warranties” shall mean a representation or warranty in
Section 4.1, 4.2, 4.3, 4.4, 4.7, 4.8(b), 4.26, 5.1, 5.2 or 5.4.

“Total Parent Shares” shall have the meaning set forth in Section 6.13(a).

“Transfer Taxes” shall have the meaning set forth in Section 6.7(c).

“Unresolved Adjustments” shall have the meaning set forth in Section 3.1(d).

“Working Capital Deficiency” shall have the meaning set forth in Section 3.1(f).

“Working Capital Excess” shall have the meaning set forth in Section 3.1(f).

“Year End Financial Statements” shall have the meaning set forth in
Section 6.10(b).

 

12



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

1.2 Interpretation. The headings preceding the text of Articles and Sections
included in this Agreement and the headings to Schedules attached to this
Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement. The use of the
masculine, feminine or neuter gender or the singular or plural form of words
herein shall not limit any provision of this Agreement. The use of the terms
“including” or “include” shall in all cases herein mean “including, without
limitation” or “include, without limitation,” respectively. The word “or” is not
exclusive unless expressly indicated otherwise. All references to “$” and
dollars shall be deemed to refer to United States currency unless expressly
indicated otherwise. Reference to any Person includes such Person’s successors
and assigns to the extent such successors and assigns are permitted by the terms
of any applicable agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually. Reference to any
agreement (including this Agreement), document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof and, if applicable, the terms
hereof. Reference to any Law means such Law as amended, modified, codified,
replaced or re-enacted, in whole or in part, including rules, regulations,
enforcement procedures and any interpretations promulgated thereunder.
Underscored references to Articles, Sections, Subsections or Schedules shall
refer to those portions of this Agreement. The use of the terms “hereunder,”
“hereof,” “hereto” and words of similar import shall refer to this Agreement as
a whole and not to any particular Article, Section or clause of or Exhibit or
Schedule to this Agreement. No specific representation, warranty or covenant
contained herein shall limit the generality or applicability of a more general
representation, warranty or covenant contained herein. A breach of or inaccuracy
in any representation, warranty or covenant shall not be affected by the fact
that any more general or less general representation, warranty or covenant was
not also breached or inaccurate.

ARTICLE II

THE MERGER

2.1 The Merger. Upon the terms and subject to the conditions of this Agreement
and the applicable provisions of the Act, at the Effective Time, MergerCo shall
be merged with and into the Company, the separate corporate existence of
MergerCo shall cease, and the Company shall continue as the surviving
corporation of the Merger (the “Surviving Corporation”).

2.2 Closing; Effective Time. Unless otherwise mutually agreed in writing between
Parent and the Company, the Closing will be held (i) at the offices of Mayer
Brown LLP, 71 S. Wacker Drive, Chicago, Illinois 60606, at 9:00 a.m., local
time, on the third (3rd) Business Day after the satisfaction or waiver of the
conditions set forth in Article VII or (ii) at such other place or at such other
time or on such other date as Parent and the Company may agree upon in writing.
The date on which the Closing is held is referred to herein as the “Closing
Date”. As soon as practicable on or after the Closing Date, Parent, MergerCo and
the Company shall cause the Merger to be consummated by filing articles of
merger (the “Articles of Merger”), attaching thereto the plan of merger in the
form attached hereto as Exhibit E, with the Secretary of State of the State of
Washington. The term “Effective Time” means the date and time of the filing of
the Articles of Merger with the Secretary of State of the State of Washington
(or such later time as may be agreed in writing by Parent and the Company and
specified in the Articles of Merger).

 

13



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

2.3 Effect of Merger. At the Effective Time, the effect of the Merger shall be
as provided in this Agreement and the applicable provisions of the Act. Without
limiting the generality of the foregoing, at the Effective Time, all of the
property, rights, privileges, powers and franchises of the Company and MergerCo
shall vest in the Surviving Corporation, and all debts, liabilities and duties
of the Company and MergerCo shall become debts, liabilities and duties of the
Surviving Corporation.

2.4 Articles of Incorporation; Bylaws; Directors and Officers.

(a) At the Effective Time, the Articles of Incorporation of the Company shall be
amended and restated in their entirety as set forth in Exhibit F and, as so
amended and restated, shall be the Articles of Incorporation of the Surviving
Corporation (the “Articles of Incorporation”) until thereafter amended in
accordance with the Act and such Articles of Incorporation.

(b) At the Effective Time, the bylaws of the Company shall be amended and
restated in their entirety to be identical to the bylaws of MergerCo, as in
effect immediately prior to the Effective Time, until thereafter amended in
accordance with the Act and such bylaws.

(c) The initial directors of the Surviving Corporation shall be the directors of
MergerCo immediately prior to the Effective Time, until their respective
successors are duly elected or appointed and qualified. Parent and the Company
shall use their respective reasonable best efforts to come to a good faith
agreement on the initial officers of the Surviving Corporation, who shall be
chosen from among the persons listed on Exhibit G, until their successors are
duly appointed.

2.5 Effect on Capital Stock.

(a) Conversion of Common Stock. Subject to the terms and conditions of this
Agreement, including Section 6.14, at the Effective Time, each Share of Common
Stock and each Share of Preferred Stock that is issued and outstanding
immediately prior to the Effective Time shall, by virtue of the Merger and
without the need for any further action on the part of the holder thereof
(except as expressly provided herein), be converted into and represent the right
to receive in cash, without interest, the Per Share Closing Payment
Consideration and, when and if payable, the Per Share Adjustment Escrow
Consideration and the Per Share Indemnification Escrow Consideration. Subject to
Section 6.14, at the Effective Time, all of the Shares of Common Stock and all
Shares of Preferred Stock shall cease to exist, and each certificate or
contractual right (a “Certificate”) formerly representing any of the Shares
shall thereafter represent only the right to receive the Per Share Merger
Consideration and, with respect to the Shares of Preferred Stock, the right to
receive an applicable portion of the Preferred Stock Preference Amount, without
interest.

(b) Conversion of Preferred Stock. Subject to the terms and conditions of this
Agreement, including Section 6.14, at the Effective Time, each Share of
Preferred Stock that is issued and outstanding immediately prior to the
Effective Time shall, by virtue of the Merger and without the need for any
further action on the part of the holder thereof (except as expressly

 

14



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

provided herein), shall, in addition to the Per Share Merger Consideration, be
converted into and represent the right to receive in cash, without interest, the
following amounts:

 

  (i) with respect to each Share of Series A Preferred Stock, the Series A
Preference Amount;

 

  (ii) with respect to each Share of Series B Preferred Stock, the Series B
Preference Amount;

 

  (iii) with respect to each Share of Series C Preferred Stock, the Series C
Preference Amount; and

 

  (iv) with respect to each Share of Series C-1 Preferred Stock, the Series C-1
Preference Amount.

(c) Cancellation of Company-Owned Stock. Notwithstanding Sections 2.5(a) and
(b), each share of Common Stock and Preferred Stock held of record by the
Company immediately prior to the Effective Time shall be cancelled and
extinguished without any conversion thereof.

(d) Other Shares. The Company shall take all requisite action so that, prior to
the Effective Time, all Shares other than Shares of Common Stock and Preferred
Stock that are outstanding immediately prior to the Effective Time shall be, by
virtue of the Merger and without any action on the part of Parent, MergerCo, the
Company , the holder of any such Share or any other Person, converted into
Shares of Common Stock, all Shares other than Common Stock shall cease to exist
and each certificate formerly representing any Shares other than Shares of
Common Stock shall be cancelled without any further action required by Parent,
MergerCo or the Surviving Corporation.

(e) MergerCo. At the Effective Time, each share of common stock, par value
$10.00 per share, of MergerCo issued and outstanding immediately prior to the
Effective Time shall be converted into one duly authorized, validly issued,
fully paid and nonassessable share of common stock, par value $10.00 per share,
of the Surviving Corporation.

(f) FIRPTA Certificate. On the Closing Date, the Company shall deliver to Parent
a statement, in a form satisfactory to Parent, pursuant to Treasury regulation
Section 1.1445-2(c)(3) certifying that none of the outstanding Shares are U.S.
real property interests as defined by the Code.

(g) Shareholders’ Representative Authorization Letter. Parent shall not pay, or
cause to be paid, the Per Share Closing Payment Consideration to any Person who
has not delivered an executed Shareholders’ Representative Authorization Letter
to each of the Shareholders’ Representative and Parent; provided, however, that
it is expressly understood and agreed that nothing in the foregoing, nor
anything in Section 2.6, shall prohibit or impede Parent from prompt compliance
with any lawful order or decree of any court of competent jurisdiction, with
respect to payment of Per Share Closing Payment Consideration to any Person.

 

15



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(h) Escrow. Prior to the Effective Time, the Shareholders’ Representative and
Parent shall enter into the Escrow Agreement with the Escrow Agent. At the
Closing, Parent shall deliver to the Escrow Agent the Escrow Amount by wire
transfer in immediately available funds to be held and disbursed by the Escrow
Agent in accordance with the Escrow Agreement.

(i) Other Payments. At the Closing, Parent shall (i) pay to each Company
Creditor, on behalf of the Company, that portion of the Company Debt Amount owed
to such Company Creditor according to the Closing Payment Calculation Statement
and (ii) to each Change of Control Payee, on behalf of the Company, that portion
of the Change of Control Payment Amount owed to such Change of Control Payee
according to the Closing Payment Calculation Statement and pursuant to and in
accordance with wire instructions delivered by the Shareholders’ Representative
to Parent at least three (3) Business Days in advance of the Closing.

2.6 Exchange.

(a) Surrender of Certificates. At the Effective Time, any Shareholder who
(i) surrenders or has previously surrendered Certificates (or affidavits of loss
in lieu thereof as provided in Section 2.6(d)) representing Shares to the
Surviving Corporation for cancellation together with any related documentation
reasonably requested by the Surviving Corporation to be provided in connection
therewith (including a letter of transmittal duly completed and validly executed
in accordance with the instructions thereto) and (ii) delivers an executed
Shareholders’ Representative Authorization Letter to the Shareholders’
Representative (with a copy delivered to Parent), shall have the right to
payment in respect of such Certificates in accordance with Section 2.6(b).

(b) Exchange Procedures. At the Effective Time, upon surrender (or surrender
prior to the Effective Time) to the Surviving Corporation of a Certificate (or
affidavits of loss in lieu thereof as provided in Section 2.6(d)) together with
any related documentation reasonably requested by the Surviving Corporation as
provided in Section 2.6(a) and delivery of an executed Shareholders’
Representative Authorization Letter to the Shareholders’ Representative (with a
copy delivered to Parent), by a Shareholder, subject to Section 6.14, Parent
shall promptly pay or cause to be paid to each such Shareholder a cash amount in
immediately available funds (after giving effect to any required Tax
withholdings) to an account designated by such Shareholder in writing equal to
the following:

 

  (i) with respect to each Share of Common Stock represented by such Certificate
(or affidavit of loss in lieu of the Certificate as provided in Section 2.6(d)),
the Per Share Closing Payment Consideration;

 

  (ii) with respect to each Share of Series A Preferred Stock represented by
such Certificate (or affidavit of loss in lieu of the Certificate as provided in
Section 2.6(d)), the Series A Preference Amount plus the Per Share Closing
Payment Consideration;

 

  (iii) with respect to each Share of Series B Preferred Stock represented by
such Certificate (or affidavit of loss in lieu of the Certificate as provided in
Section 2.6(d)), the Series B Preference Amount plus the Per Share Closing
Payment Consideration;

 

16



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

  (iv) with respect to each Share of Series C Preferred Stock represented by
such Certificate (or affidavit of loss in lieu of the Certificate as provided in
Section 2.6(d)), the Series C Preference Amount plus the Per Share Closing
Payment Consideration; and

 

  (v) with respect to each Share of Series C-1 Preferred Stock represented by
such Certificate (or affidavit of loss in lieu of the Certificate as provided in
Section 2.6(d)), the Series C-1 Preference Amount plus the Per Share Closing
Payment Consideration.

Any Certificate so surrendered shall forthwith be cancelled. The aggregate
amount payable upon surrender of the Certificates (together with any related
documentation reasonably requested by the Surviving Corporation as provided in
Section 2.6(a)) and delivery of an executed Shareholders’ Representative
Authorization Letter, as applicable, which is not paid to Shareholders at the
Effective Time on account of such Shareholders’ failure to make such deliveries,
shall be paid by Parent to the Escrow Agent and designated as “Shareholder
Payment Pending Deliveries,” and the applicable amount of such payment shall be
paid by the Escrow Agent to each applicable Shareholder that satisfies the
surrender and delivery requirements of Section 2.6(a) after the Effective Time.
No interest will be paid or accrued on any amount payable upon surrender of the
Certificates (together with any related documentation reasonably requested by
the Surviving Corporation as provided in Section 2.6(a)) and the delivery of an
executed Shareholders’ Representative Authorization Letter, as applicable. Any
Per Share Adjustment Escrow Consideration, Shareholder Payment Pending
Deliveries or Per Share Indemnification Escrow Consideration shall be payable as
specified in writing by the Shareholders’ Representative to the Escrow Agent.
The Shareholders’ Representative shall not be required to direct any payment to
any holder of a Certificate who has not surrendered its Certificate (together
with any related documentation reasonably requested by the Surviving Corporation
as provided in Section 2.6(a)) and delivered an executed Shareholders’
Representative Authorization Letter in accordance with this Section 2.6(b).
Parent shall advise the Shareholders’ Representative in writing of the surrender
of any Certificate promptly following such surrender.

(c) Transfers. From and after the Effective Time, there shall be no transfers on
the stock transfer books of the Company of the Shares that were outstanding
immediately prior to the Effective Time. If, after the Effective Time, any
Certificate is presented to the Surviving Corporation or Parent for transfer, it
shall be cancelled and, upon the delivery of a Shareholders’ Representative
Authorization Letter to the Shareholders’ Representative (with a copy delivered
to Parent) by the holder of such Certificate (together with any related
documentation reasonably requested by the Surviving Corporation as provided in
Section 2.6(a)), exchanged for the cash amount in escrow to which the holder of
the Certificate is entitled pursuant to this Article II, and the Shareholders’
Representative agrees to instruct the Escrow Agent accordingly. In the event of
a transfer of ownership of Shares that is not registered in the transfer records
of the Company, a check for any cash to be exchanged upon due surrender of the
Certificate may be issued to such transferee if (i) the Certificate formerly
representing such Shares is presented to the Surviving

 

17



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Corporation or Parent, accompanied by all documents required to evidence and
effect such transfer and to evidence that any applicable stock transfer taxes
have been paid or are not applicable (together with any related documentation
reasonably requested by the Surviving Corporation as provided in Section 2.6(a))
and (ii) such transferee delivers an executed Shareholders’ Representative
Authorization Letter to the Shareholders’ Representative (with a copy delivered
to Parent).

(d) Lost, Stolen or Destroyed Certificates. In the event any Certificate shall
have been lost, stolen or destroyed, upon the making of an affidavit of that
fact by the Person claiming such Certificate to be lost, stolen or destroyed
and, if required by Parent, the posting by such Person of a bond in customary
amount and upon such terms as may be required by Parent as indemnity against any
claim that may be made against it or the Surviving Corporation with respect to
such Certificate, Parent will pay or cause the payment of an amount (after
giving effect to any required tax withholdings) then required to be paid in
respect of such Certificate following the delivery of an executed Shareholders’
Representative Authorization Letter by such Person to the Shareholders’
Representative (with a copy to Parent) (together with any related documentation
reasonably requested by the Surviving Corporation as provided in
Section 2.6(a)).

2.7 Dissenting Shares.

(a) Dissenters’ Rights. Notwithstanding anything to the contrary contained in
this Agreement, Shares of Common Stock or Preferred Stock that are held by a
Shareholder (or held by a beneficial owner or by a nominee who complies with
Section 23B.13.030 of the Act) who, (i) if this Agreement has been approved at
the Company Shareholder Meeting, did not vote such shares in favor of the
approval of this Agreement and has properly notified the Company of such
Shareholder’s intent to demand payment for such Shareholder’s Shares of Common
Stock and/or Preferred Stock in accordance with Chapter 23B.13 of the Act (and
who has neither effectively withdrawn such demand nor lost his, her or its right
of dissent) and (ii) following receipt of a dissenters’ notice from the Company,
has demanded payment and taken such other actions required by Chapter 23B.13 of
the Act (the “Dissenting Shares”) shall not be converted into or represent the
right to receive any Per Share Merger Consideration or, if applicable, any
portion of the Preferred Stock Preference Amount pursuant to this Article II or
any other provision of this Agreement, and such Shareholder shall be entitled
only to such rights as may be granted to such Shareholder by the Act. If after
the Effective Time such Shareholder fails to perfect or withdraws or otherwise
loses such Shareholder’s right of dissent, such Dissenting Shares shall be
treated as if they had been converted as of the Effective Time into the right to
receive the Per Share Merger Consideration as provided in this Article II.

(b) Notice of Exercise. The Company shall give Parent (i) prompt notice of any
notices of intent to demand payment with respect to any Shares of Common Stock,
attempted withdrawals of such notices and any other instruments served pursuant
to the Act and received by the Company relating to dissenters’ rights and
(ii) the opportunity to participate in the conduct of all negotiations and
proceedings with respect to the exercise of dissenters’ rights under the Act.
Except with the prior written consent of Parent, the Company shall not
voluntarily make any payment with respect to the exercise of dissenters’ rights
or settle or offer to settle any such demands for payment with respect to
Dissenting Shares.

 

18



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(c) Withholding. Parent shall be entitled to deduct and withhold from the
consideration otherwise payable under this Agreement to any Shareholder or other
holder of Shares such amounts as are required to be withheld or deducted under
the Code, or any provision of U.S. state or local or foreign Tax Law with
respect to the making of such payment. To the extent that amounts are so
withheld or deducted and paid over to the applicable Governmental Authority,
such withheld or deducted amounts shall be treated for all purposes of this
Agreement as having been paid to the holder of the Shares, in respect of which
such deduction and withholding were made.

ARTICLE III

WORKING CAPITAL

3.1 Closing Date Balance Sheet.

(a) Within ninety (90) days after the Closing Date, Parent shall prepare and
deliver to the Shareholders’ Representative an unaudited consolidated balance
sheet for the Company as of the Closing Date (the “Initial Closing Date Balance
Sheet”), which shall be prepared by Parent in accordance with GAAP as applied in
the Latest Balance Sheet, and a statement setting forth an initial calculation
of the Closing Working Capital (the “Initial Closing Working Capital
Statement”). Promptly upon the Shareholders’ Representative request, Parent
shall make available to the Shareholders’ Representative copies of the work
papers and back-up materials used by Parent in preparing the Initial Closing
Date Balance Sheet, the Initial Closing Working Capital Statement and such other
documents as the Shareholders’ Representative may reasonably request in
connection with its review of the Initial Closing Date Balance Sheet and the
Initial Closing Working Capital Statement. Any information supplied to the
Shareholders’ Representative by Parent to enable the Shareholders’
Representative to review the Initial Closing Date Balance Sheet and the Initial
Closing Working Capital Statement shall be maintained by the Shareholders’
Representative in strict confidence and shall not be disclosed to any Person
(other than the Shareholders and its and their respective accountants and other
representatives who need to know such information) or used by the Shareholders’
Representative or any Shareholder for any purpose, except in each case in
connection with the matters specifically covered by this Section 3.1.

(b) The Shareholders’ Representative shall review the Initial Closing Date
Balance Sheet and Initial Closing Working Capital Statement during the thirty
(30) day period commencing on the date that the Shareholders’ Representative
receives the Initial Closing Date Balance Sheet and Initial Closing Working
Capital Statement. If the Shareholders’ Representative disagrees with the
calculation of Closing Working Capital set forth therein, the Shareholders’
Representative shall, prior to the end of such period, deliver a written notice
to Parent (a “Notice of Disagreement”) setting forth its objections in
reasonable detail and specifying the adjustments that, in its opinion, should be
made to the Initial Closing Date Balance Sheet and the Initial Closing Working
Capital Statement in order to accurately calculate Closing Working Capital in
accordance with this Agreement (collectively, the “Proposed Adjustments”). To
the extent that there are any Proposed Adjustments, Parent shall, no later than
fifteen (15) days after receipt of the Proposed Adjustments, notify the
Shareholders’ Representative which, if any, of the Proposed Adjustments it
accepts and which, if any, of the

 

19



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Proposed Adjustments it rejects, and the Shareholders’ Representative and Parent
shall seek in good faith to resolve any remaining differences in relation to the
Proposed Adjustments and to reach agreement in writing on all such Proposed
Adjustments.

(c) If the Shareholders’ Representative is satisfied with the Initial Closing
Date Balance Sheet and Initial Closing Working Capital Statement (either as
originally submitted or after adjustments are agreed upon by Parent and the
Shareholders’ Representative in accordance with Section 3.1(b)), or the
Shareholders’ Representative fails to deliver a Notice of Disagreement with
respect to the Initial Closing Date Balance Sheet and Initial Closing Working
Capital Statement within the period specified in the first sentence of
Section 3.1(b), then the Initial Closing Date Balance Sheet and the Initial
Closing Working Capital Statement (incorporating, if applicable, any agreed
adjustments) shall be deemed to constitute the Closing Date Balance Sheet and
Closing Working Capital Statement for purposes of this Agreement.

(d) If any of the Proposed Adjustments are not resolved in accordance with
Section 3.1(b) (the “Unresolved Adjustments”) within thirty (30) days after
Parent’s receipt of the Notice of Disagreement, then the Unresolved Adjustments
may be submitted at the request of either the Shareholders’ Representative or
Parent to BDO Seidman or another nationally recognized independent accounting
firm mutually agreed upon by the Shareholders’ Representative and Parent (the
“Accounting Firm”) for arbitration. The scope of the review by the Accounting
Firm shall be limited to (i) a determination of whether the portions of the
Initial Closing Date Balance Sheet and Initial Closing Working Capital Statement
relating to the Unresolved Adjustments were prepared in accordance with GAAP as
applied in the Latest Balance Sheet and (ii) based on its determinations of the
matters described in clause (i), a final statement of the adjustments (if any)
to the Initial Closing Date Balance Sheet and the Initial Closing Working
Capital Statement that are necessary with respect to the Unresolved Adjustments
in order to comply with the requirements of this Agreement (such statement of
adjustments, the “Final Statement of Adjustments”). The Accounting Firm is not
to make, or be asked to make, any determination other than as set forth in the
preceding sentence. The Shareholders’ Representative and Parent shall use
reasonable best efforts to cause the Accounting Firm to render its written
decision resolving the matters submitted to it as promptly as practicable after
such submission of the Unresolved Adjustments. The fees and expenses of the
Accounting Firm incurred pursuant to this Section 3.1(d) shall be borne equally
by the Shareholders, on the one hand, and Parent, on the other hand. To the
extent available (after any payments to Parent hereunder), the fees and expenses
of the Accounting Firm borne by the Shareholders shall be distributed from the
Adjustment Escrow Amount. All other fees, expenses and costs incurred by the
Shareholders or Parent in implementing the provisions of this Section 3.1 shall
be borne by the Shareholders or Parent, respectively.

(e) When (i) the Initial Closing Date Balance Sheet and Initial Closing Working
Capital Statement are deemed to constitute the Closing Date Balance Sheet and
Closing Working Capital Statement pursuant to Section 3.1(c), (ii) the
Shareholders’ Representative and Parent reach agreement in writing with respect
to the Initial Closing Date Balance Sheet and Initial Closing Working Capital
Statement or (iii) the Final Statement of Adjustments is issued by the
Accounting Firm in accordance with the procedures set forth in Section 3.1(d),
the Initial Closing Date Balance Sheet and Initial Closing Working Capital
Statement as so agreed (or deemed agreed) or adjusted by the Final Statement of
Adjustments shall constitute the Closing Date

 

20



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Balance Sheet and Closing Working Capital Statement for purposes of this
Agreement, shall be final and binding on all parties, shall have the effect of
an arbitral award and shall be used for the adjustment, if any, pursuant to
Section 3.1(f).

(f) The Base Purchase Price shall be decreased by the amount (if any) by which
(i) the sum of (A) Closing Working Capital as set forth in the Closing Working
Capital Statement plus (B) the lesser of (x) $3 million and (y) the product
obtained by multiplying the Purchase Amount by 0.85, is less than (ii) the
Minimum Closing Working Capital (such amount, the “Working Capital Deficiency”).
The Shareholders’ Representative shall cause the amount of the Working Capital
Deficiency to be released by the Escrow Agent to Parent by wire transfer of
immediately available funds to an account designated by Parent not more than
five (5) Business Days after the date on which the Closing Working Capital
Statement becomes final and binding on all parties pursuant to Section 3.1(e).

(g) The Base Purchase Price shall be increased by the amount (if any) by which
the Closing Working Capital as set forth in the Closing Working Capital
Statement is greater than the Minimum Closing Working Capital (such amount, the
“Working Capital Excess”). Not more than five (5) Business Days after the date
on which the Closing Working Capital Statement becomes final and binding
pursuant to Section 3.1(e), Parent shall pay the Shareholders’ Representative
the amount of the Working Capital Excess, by wire transfer of immediately
available funds to an account designated by the Shareholders’ Representative.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to Parent and MergerCo, as of the date of
this Agreement and as of the Closing Date (as if such representations and
warranties were remade on the Closing Date), as follows:

4.1 Organization. The Company is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, with all requisite
power and authority to own, lease and operate its properties and to carry on its
business as they are now being owned, leased, operated and conducted. The
Company is licensed or qualified to do business and is in good standing as a
foreign corporation in each jurisdiction where the nature of the properties
owned, leased or operated by it or the business transacted by it require such
licensing or qualification. The jurisdictions in which the Company is
incorporated and licensed or qualified to do business as a foreign corporation
are set forth on Schedule 4.1. Except as set forth on Schedule 4.1, the Company
has no direct or indirect subsidiaries, either wholly or partially owned, and
the Company does not hold, and has never held, any direct or indirect economic,
voting or management interest in any Person or directly or indirectly own, or
has never owned, any security issued by any Person. Correct and complete copies
of the Articles of Incorporation and By-laws (or similar organizational
instruments), and all minutes of all meetings (or written consents in lieu of
meetings) of the Board of Directors (and all committees thereof) and
shareholders, of the Company have been delivered to Parent. Except as set forth
in Schedule 4.1, all action taken by the Boards of Directors (and all committees
thereof) and shareholders of the Company is reflected in such minutes and
written consents.

 

21



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

4.2 Authorization. (a) The Company has full power and authority to enter into
this Agreement and its Related Agreements and to consummate the transactions
contemplated hereby and thereby, subject only to obtaining the Shareholder
Approval and the filing of the Articles of Merger. The Company has duly and
validly executed and delivered this Agreement and has duly and validly executed
and delivered (or prior to or at the Closing will duly and validly execute and
deliver) its Related Agreements. This Agreement constitutes legal, valid and
binding obligations of the Company and each of the Company’s Related Agreements
constitute (or upon execution and delivery by the Company will constitute)
legal, valid and binding obligations of the Company, in each case, enforceable
in accordance with their respective terms.

(b) The Board of Directors of the Company has unanimously (i) determined that
the Merger is fair to and in the best interests of the Company and its
shareholders, (ii) adopted this Agreement and approved the execution and
delivery of this Agreement by the Company and the consummation of the Merger and
the other transactions contemplated hereby as a “significant business
transaction” as provided in Section 23B.19.040 of the Act and (iii) resolved to
recommend that this Agreement be approved by the shareholders of the
Company. The Board of Directors of the Company has directed that this Agreement
be submitted to the holders of Shares for their approval. The only votes of the
holders of Shares required to approve this Agreement and approve the
transactions contemplated hereby are: (i) the affirmative vote of the holders of
a majority of the Shares at a meeting at which a quorum consisting of at least a
majority of the votes entitled to be cast on this Agreement, either in person or
by proxy, exists and (ii) the affirmative vote of the holders of a majority of
the Preferred Stock, voting together as a single class on an as-converted basis,
at a meeting at which a quorum of at least a majority of such Preferred Stock
votes entitled to be cast on this Agreement, either in person or by proxy,
exists (such approvals together, the “Shareholder Approval”).

(c) No “fair price”, “merger moratorium”, “control share acquisition” or similar
anti-takeover statute or regulation, including Section 23B.19 of the Act, is
applicable to the Merger or any other transaction contemplated hereby, except
for such statutes or regulations as to which all necessary action has been taken
by the Company and the Board of Directors of the Company to permit the
consummation of the Merger and the other transactions contemplated hereby.

4.3 Consents and Approvals; No Conflicts.

(a) Except as set forth on Schedule 4.3 and other than the Shareholder Approval,
no consent, authorization or approval of, filing or registration with, waiver of
any right of first refusal or first offer from, or cooperation from, any
Governmental Authority or any other Person is necessary in connection with the
execution, delivery and performance by the Company of this Agreement and the
execution, delivery and performance by the Company of its Related Agreements or
the consummation by the Company of the transactions contemplated hereby or
thereby.

(b) Except as set forth on Schedule 4.3 and other than the Shareholder Approval,
the execution, delivery and performance by the Company of this Agreement and the
execution, delivery and performance by the Company of its Related Agreements,
and the consummation by the Company of the transactions contemplated hereby and
thereby, do not and will not (i) violate any Law applicable to or binding on the
Company or any of its assets or properties; (ii) violate or

 

22



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

conflict with, result in a breach or termination of, constitute a default or
give any third party any additional right (including a termination or
acceleration right) under, permit cancellation of, result in the creation of any
Lien upon any of the assets or properties of the Company under, or result in or
constitute a circumstance which, with or without notice or lapse of time or
both, would constitute any of the foregoing under, any Contract or Permit to
which the Company is a party or by which the Company or any of its assets or
properties are bound; (iii) permit the acceleration of the maturity of any
Indebtedness of the Company or Indebtedness secured by any of its assets or
properties; or (iv) violate or conflict with any provision of any of the
Articles of Incorporation, By-laws (or similar organizational instruments) of
the Company.

4.4 Capitalization.

(a) As of the date hereof, there are 18,825,503 Shares issued and outstanding,
consisting of 2,131,547 shares of Common Stock, 9,711,175 shares of Series A
Preferred Stock, 3,465,344 shares of Series B Preferred Stock, 1,625,111 shares
of Series C Preferred Stock and 1,892,326 shares of Series C-1 Preferred Stock.
At the Effective Time, the Shares issued and outstanding will consist of:
(i) (A) 2,131,547 shares of Common Stock, plus (B) that number of shares of
Common Stock that will be issued by the Company in connection with the exercise
of Common Stock Equivalents for 1,720,493 shares of Common Stock; (ii) 9,711,175
shares of Series A Preferred Stock; (iii) (A) 3,465,344 shares of Series B
Preferred Stock, plus (B) that number of shares of Series B Preferred Stock that
will be issued by the Company in connection with the exercise of Preferred Stock
Equivalents for 374,999 shares of Series B Preferred Stock; (iv) (A) 1,625,111
shares of Series C Preferred Stock, plus (B) that number of shares of Series C
Preferred Stock that will be issued by the Company in connection with the
exercise of Preferred Stock Equivalents for 99,008 shares of Series C Preferred
Stock; and (v) 1,892,326 shares of Series C-1 Preferred Stock. All of the Shares
(x) are validly issued, fully paid and nonassessable, (y) except as set forth on
Schedule 4.4(a), are, and when issued were, free of preemptive rights (whether
statutory, contractual or otherwise) and (z) were offered and sold in compliance
with all applicable federal and state securities Laws. There are no equity
securities of the Company held in the treasury of the Company. Except as set
forth on Schedule 4.4(a), no equity securities of the Company are currently
reserved for issuance for any purpose or upon the occurrence of any event or
condition.

(b) The Company does not hold or otherwise have any rights with respect to any
equity or debt securities of any Person.

(c) Except as set forth on Schedule 4.4(c), there is no capital stock or any
other debt or equity securities or profits interest or similar interests
(whether or not such securities or interests have voting rights) of the Company
issued or outstanding or any subscriptions, options, warrants, calls, puts,
rights, convertible securities, exchangeable securities or other agreements or
commitments of any character obligating the Company to issue, transfer or sell,
or cause the issuance, transfer or sale of, any capital stock or any other debt
or equity securities or profits interest or similar interests (whether or not
such securities or interests have voting rights) of the Company. Except as set
forth on Schedule 4.4(c), there are no outstanding contractual obligations of
the Company that relate to the purchase, sale, issuance, repurchase, redemption,
acquisition, transfer, disposition, holding or voting of any capital stock or
any other debt or equity securities or profits interest or similar interests of
the Company or the management or

 

23



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

operation of the Company. Except for the Shareholders’ rights as holders of
Shares, and except for employee benefit plans or bonus arrangements disclosed
pursuant to Section 4.13, no Person has any right to participate in, or receive
any payment based on any amount relating to, the revenue, income, value or net
worth of the Company or any component or portion thereof, or any increase or
decrease in any of the foregoing.

(d) The stock register of the Company accurately records: (i) the name and
address of each Person owning Shares, (ii) the certificate number of each
certificate evidencing Shares issued by the Company, (iii) the number of Shares
evidenced by each such certificate, (iv) the date of issuance thereof and (v) in
the case of cancellation, the date of cancellation.

4.5 Financial Statements; Undisclosed Liabilities; Company Debt; Financial
Controls.

(a) The Financial Statements have been prepared in accordance with GAAP
consistently applied and present fairly and accurately the consolidated
financial position, assets and liabilities of the Company as of the dates
thereof and the consolidated results of operations, revenues, expenses and cash
flows of the Company for the periods covered thereby. The Financial Statements
are in accordance with the books and records of the Company, do not reflect any
transactions that are not bona fide transactions and do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements contained therein, in light of the circumstances in which
they were made, not misleading.

(b) Except as set forth on Schedule 4.5 or in the Latest Balance Sheet, the
Company has no liabilities, debts, claims or obligations, whether accrued,
absolute, contingent or otherwise, whether due or to become due, other than
trade payables and accrued expenses incurred in the ordinary course of business
and consistent with past practice since the date of the Latest Balance Sheet
(none of which is Indebtedness and none of which results from, arises out of,
relates to, is in the nature of or was caused by any breach of contract, breach
of warranty, tort, infringement or violation of Law).

(c) Schedule 4.5 sets forth a correct and complete list of all Company Debt
outstanding as of the date hereof and specifies, with respect to each item of
Company Debt.

(d) Except as set forth on Schedule 4.5, the Company maintains a system of
accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of the consolidated financial statements of the Company in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the reporting of assets is compared with existing assets at
regular intervals and appropriate action is taken with respect to any
differences; and (v) any significant deficiencies or material weaknesses in the
design or operation of internal control over financial reporting which are
reasonably likely to materially and adversely affect the ability to record,
process, summarize and report financial information, and any fraud, whether or
not material, which involves management or other employees who have a
significant role in respect of internal control over financial reporting, are
adequately and promptly disclosed to the independent auditors and directors of
the Company. The Company has disclosed to Parent any deficiency or weakness
described in clause (v) of this Section 4.5(c) that has been reported to the
independent auditors or directors of the Company during the past five (5) years.

 

24



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

4.6 No Adverse Effects or Changes.

(a) Except as set forth on Schedule 4.6, since June 30, 2011 the Company has
not:

 

  (i) suffered any Material Adverse Effect;

 

  (ii) amended or modified its Certificate of Incorporation or By-laws (or
equivalent governing documents);

 

  (iii) taken any action or entered into or authorized any Contract or
transaction other than in the ordinary course of business and consistent with
past practice;

 

  (iv) suffered any damage, destruction or Loss to any of its assets or
properties (whether or not covered by insurance);

 

  (v) sold, transferred, conveyed, assigned or otherwise disposed of any of its
assets or properties or sold, assigned, transferred or licensed any Intellectual
Property or adopted any plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization of the Company;

 

  (vi) acquired, leased or encumbered any assets outside the ordinary course of
business or any assets which are material to the Company or merged or
consolidated with any other Person or otherwise acquired (by merger,
consolidation, acquisition of securities or assets or otherwise) any
corporation, partnership or other business organization or division or any
material assets of any other Person;

 

  (vii) made any loans, advances or capital contributions to, or investments in,
any other Person;

 

  (viii) made any capital improvements or purchases or other capital
expenditures, or series of related capital improvements or purchases or other
capital expenditures, or entered into any commitment for capital improvements or
purchases or other capital expenditures or series of related capital
improvements or purchases or other capital expenditures, involving more than
$10,000 individually, or more than $50,000 in the aggregate;

 

  (ix) authorized for issuance, issued, sold, delivered or agreed or committed
to issue, sell or deliver (whether through the issuance or granting of options,
warrants, convertible or exchangeable securities, commitments, subscriptions,
rights to purchase or otherwise) any capital stock or any other debt or equity
securities or profits interest or similar interests, or amended any of the terms
thereof;

 

25



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

  (x) split, combined or reclassified any capital stock, declared, set aside or
paid any dividend or other distribution (whether in cash, shares or property or
any combination thereof) in respect of its capital stock, or redeemed or
otherwise acquired any securities of the Company;

 

  (xi) made any borrowings, incurred any Indebtedness, or assumed, guaranteed,
endorsed (except for the negotiation or collection of negotiable instruments in
transactions in the ordinary course of business and consistent with past
practice) or otherwise become liable (whether directly, contingently or
otherwise) for the obligations of any other Person, or made any payment or
repayment in respect of any Indebtedness or mortgaged, pledged or otherwise
caused any of its assets or properties to become subject to a Lien;

 

  (xii) waived, released or canceled any claims against third parties or debts
owing to it, or any rights which have any value;

 

  (xiii) paid any amount, performed any obligation or agreed to pay any amount
or perform any obligation, in settlement or compromise of any Proceedings or
claims of liability against the Company or any of its directors, officers,
employees or agents;

 

  (xiv) accelerated, terminated, modified, amended, waived or otherwise altered
or changed any of the terms or provisions of any Contract, or paid any amount
not required by Law or by any Contract;

 

  (xv) made any change in its accounting systems, policies, principles,
practices or methods;

 

  (xvi) entered into, authorized or permitted any Contract or transaction with
any Shareholder or any Affiliate of any Shareholder;

 

  (xvii) entered into, adopted, amended or terminated any bonus, profit sharing,
compensation, termination, share option, share appreciation right, restricted
share, performance unit, pension, retirement, deferred compensation, employment,
severance or other employee benefit agreement, trust, plan, fund or other
arrangement for the benefit or welfare of any director, officer or employee, or
increased in any manner the compensation or fringe benefits of any director,
officer or employee or paid any benefit not required by any existing plan and
arrangement or entered into any Contract, commitment or arrangement to do any of
the foregoing;

 

  (xviii) made any Tax election or settled or compromised any federal,
provincial state, local or foreign Tax liability, surrendered any right to claim
a Tax refund, offset or other reduction in Tax liability, prepared any Tax
Return in a manner that is not consistent with past practices, or filed any
amended material Tax Return or waived or extended the statute of limitations in
respect of any such Taxes; or

 

26



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

  (xix) authorized or agreed to do any of the things described in the preceding
clauses (i) through (xviii).

4.7 Title to Assets. Except as set forth on Schedule 4.7, the Company (i) has
good and marketable title to, and is the lawful owner of, all of the tangible
and intangible assets, properties and rights used, or held for use, in
connection with its business and all of the tangible and intangible assets,
properties and rights reflected in the Financial Statements (other than assets
disposed of in the ordinary course of business since the date of such Financial
Statements) and (ii) on the Closing Date will have good and marketable title to,
and will be the lawful owner of, all of the tangible and intangible assets,
properties and rights to be reflected in the Closing Date Balance Sheet, in any
case free and clear of any and all Liens other than Permitted Liens.

4.8 Condition and Sufficiency of Assets.

(a) Except as set forth on Schedule 4.8, all of the tangible assets and
properties of the Company, whether real or personal, owned or leased, have been
well maintained and are in good operating condition and repair (with the
exception of normal wear and tear), and are free from defects other than such
minor defects as do not interfere with the intended use thereof in the conduct
of normal operations.

(b) Immediately after the Closing Date, the Company shall own or have the right
to use all the assets, properties and rights (including all Company Intellectual
Property) that are currently used in connection with its business. Except as set
forth on Schedule 4.8(b), no key personnel that are required for the operation
of the Company’s business have informed that Company that they intend to leave
the Company’s employment. Such assets, properties and rights (including Company
Intellectual Property) and key personnel were sufficient to produce the income
for the period ended on December 31, 2011 and the period ended on January 31,
2011, in each case as shown on the income statement for that period set forth in
Schedule 1.1A.

4.9 Real Property.

(a) Owned Real Property. The Company owns no real property and has no obligation
to purchase any real property.

(b) Leased Real Property.

 

  (i)

Schedule 4.9(b) includes a correct and complete list of all real estate held by
the Company under real property leases (the “Leased Real Property”) and all
leases covering the Leased Real Property (the “Real Property Leases”). The
Leased Real Property constitutes all of the real property interests held by the
Company and required for or currently used in connection with the operation of
its business as it is presently conducted. All covenants or other restrictions
(if any) to which any of the Leased Real Property is subject are being in all
respects properly performed and observed, and the Company has received no notice
of violation (or

 

27



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

  claimed violation) thereof. The Company has delivered to Parent correct and
complete copies of all Real Property Leases, together with copies of all reports
(if any) of any engineers, environmental consultants or other consultants in its
possession or control relating to any of the Leased Real Property.

 

  (ii) Each separate parcel included in the Leased Real Property has adequate
water supply, storm and sanitary sewer facilities, access to telephone, gas and
electrical connections, fire protection, drainage and other public utilities,
and has adequate parking facilities that meet all requirements imposed by Laws
applicable to or binding on the Company or any of its assets or properties. None
of the Leased Real Property is subject to any Lien, easement, right-of-way,
building or use restriction, exception, variance, reservation or limitation that
might interfere with or impair the present and continued use thereof in the
usual and normal conduct of the business and operations of the Company.

 

  (iii) To the Knowledge of the Company, there is no pending, threatened or
proposed Proceeding or governmental action to modify the zoning classification
of, or to condemn or take by the power of eminent domain (or to purchase in lieu
thereof), or to classify as a landmark, or to impose special assessments on, or
otherwise to take or restrict in any way the right to use, develop or alter, all
or any part of the Leased Real Property.

 

  (iv) All of the Real Property Leases are in full force and effect, valid and
enforceable in accordance with their respective terms. The Company has received
no notice of any dispute, claim, event of default or event that constitutes or
would constitute (with notice or lapse of time or both) a default under any Real
Property Lease. All rent and other amounts due and payable with respect to the
Real Property Leases have been paid through the date of this Agreement and all
rent and other amounts due and payable with respect to the Real Property Leases
on or prior to the Closing Date shall have been paid prior to the Closing Date.
Except as set forth in Schedule 4.9(b), none of the Real Property Leases are
expected to expire or terminate during the year following the Closing Date.
Except as set forth in Schedule 4.9(b), there are no indications that the
landlord with respect to any Real Property Lease would refuse to renew such
lease upon expiration of the period thereof.

4.10 Computer System. Except as set forth on Schedule 4.10, all computer
hardware and information technology software and related equipment and materials
used by the Company in its businesses (collectively, the “Computer System”) are
in good working order and condition; the Company has not experienced any
significant defect in design, workmanship or material of the Computer System,
and the Computer System has the performance capabilities, characteristics and
functions necessary to the conduct of the business and operations of the
Company. To the Knowledge of the Company, the use of the Computer System by the
Company (including any software modifications) (i) has not violated or infringed
upon and will not violate or infringe

 

28



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

upon the rights of any third parties and (ii) has not resulted in and will not
result in the termination of any maintenance, service or support agreement
relating to any part of the Computer System or any reduction in the services
provided to the Company, warranties available to the Company or rights of the
Company thereunder. To the Knowledge of the Company, the Company has full and
adequate user and service documentation for the Computer System.

4.11 Intellectual Property.

(a) Schedule 4.11 is a correct and complete list of all Intellectual Property
owned by the Company (the “Owned Intellectual Property”), all Intellectual
Property licensed to the Company (the “Licensed Intellectual Property”) and all
Contracts providing for the license of the Company Intellectual Property or
otherwise relating to the Company Intellectual Property.

(b) Except as set forth on Schedule 4.11, all of the Owned Intellectual Property
is owned only by the Company, and where registered, the Company is the only
owner of record in all patent, trademark and copyright offices, free and clear
of any and all Liens, and none of the Owned Intellectual Property is subject to
any license, royalty or other agreement. Except as set forth on Schedule 4.11,
the Company has not granted any license or agreed to pay or receive any royalty
in respect of any of the Company Intellectual Property. Subject to obtaining the
consents set forth on Schedule 4.3, the Company Intellectual Property will be
available for use by the Company on substantially identical terms immediately
after the Closing as were applicable to the Company immediately prior to the
consummation of the Closing. All necessary registration, maintenance and renewal
fees have been paid in full, and all necessary documents have been filed, for
the purposes of maintaining the registered Owned Intellectual Property.

(c) Except as set forth on Schedule 4.11:

 

  (i) the Company has not received any notice of any claim that challenges the
validity or enforceability of the Company Intellectual Property or any of the
rights of the Company therein;

 

  (ii) none of the Company Intellectual Property has been or is the subject of
any pending or threatened Proceeding claim of infringement and, to the Knowledge
of the Company, there is no basis for making any such claim;

 

  (iii) there is no pending or threatened Proceeding, and there has never been
any such Proceeding, involving the Company, and the Company has not received any
notice that the Company Intellectual Property infringes, dilutes,
misappropriates or otherwise violates any rights of any third party, and to the
Knowledge of the Company there is no basis for making any such claim;

 

  (iv) the Company has the right and authority to use all items of the Company
Intellectual Property in connection with the operation and conduct of its
business in the manner presently operated and conducted without the payment of
any license fee, royalty or similar charge;

 

29



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

  (v) to the Knowledge of the Company, there is no infringement, dilution,
misappropriation or otherwise improper use of the Company Intellectual Property
by any Person; and

 

  (vi) to the Knowledge of the Company, the Company owns or possesses adequate
rights in perpetuity in and to all Intellectual Property necessary to conduct
its business as presently conducted.

(d) The Company has been diligent in its efforts to keep the confidentiality of
the trade secrets and confidential information included in the Company
Intellectual Property.

(e) All personnel, including employees, agents, consultants, and contractors,
who have contributed to or participated in the conception or development of the
Company Intellectual Property on behalf of Company either (i) have been party to
a “work-for-hire” arrangement or agreement with the Company, in accordance with
applicable Laws, that has transferred the creator’s right to the Company as
“author” under applicable copyright law or (ii) have executed appropriate
instruments of assignment in favor of the Company as assignee that have conveyed
to the Company full, effective, and exclusive ownership of all tangible and
intangible property and all Intellectual Property rights thereby arising.

4.12 Contracts.

(a) Schedule 4.12 is a true, correct and complete list of all the Contracts of
the following types to which the Company is a party or by which it is bound, or
to which any of its assets or properties is subject:

 

  (i) any Contract which either (i) requires a payment by any party in excess
of, or a series of payments which in the aggregate exceed, $25,000 or provides
for the delivery of goods or performance of services, or any combination
thereof, having a value in excess of $25,000, or (ii) has a term of, or requires
the performance of any obligations by any party over a period in excess of, 12
months;

 

  (ii) any Contract pursuant to which any third party agrees to perform any
services for the Company that are required to be performed by the Company under
any other Contract;

 

  (iii) any collective bargaining agreement;

 

  (iv) any Contract of any kind with any employee, officer or director of the
Company, any of the respective Affiliates of such individuals or any other
Affiliate of the Company, or any Contract or other arrangement of any kind with
any Shareholder or any Affiliates of any Shareholder;

 

  (v) any Contract with a sales representative, distributor, dealer, broker,
sales agency, advertising agency or other Person engaged in sales, distributing
or promotional activities, or any Contract to act as one of the foregoing on
behalf of any Person;

 

30



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

  (vi) any Contract pursuant to which the Company has made or will make loans or
advances, or has or will have incurred debts or become a guarantor or surety or
pledged its credit on or otherwise become responsible with respect to any
undertaking of another (except for the negotiation or collection of negotiable
instruments in transactions in the ordinary course of business);

 

  (vii) any indenture, credit agreement, loan agreement, note, mortgage,
security agreement, loan commitment or other Contract relating to Indebtedness,
an extension of credit or financing;

 

  (viii) any Contract involving a partnership, joint venture or other
cooperative undertaking;

 

  (ix) any Contract involving any restrictions with respect to the geographical
area of operations or scope or type of business of the Company;

 

  (x) any power of attorney or agency agreement or arrangement with any Person
pursuant to which such Person is granted the authority to act for or on behalf
of the Company or the Company is granted the authority to act for or on behalf
of any Person;

 

  (xi) any Contract, whether or not fully performed, relating to any acquisition
or disposition of any capital stock or other debt or equity securities or
profits interests or similar interests of the Company or any predecessor in
interest of the Company, or any acquisition or disposition of any Person,
division, line of business, material assets or real property;

 

  (xii) any Contract not made in the ordinary course of business which is to be
performed in whole or in part at or after the date of this Agreement;

 

  (xiii) any Contract pursuant to which the Company is obligated to provide any
customer with equal or preferred pricing terms as compared to the pricing terms
offered by the Company to any or all of the other customers of the Company;

 

  (xiv) any Contract that requires the payment of royalties, commissions,
finders’ fees or similar payments;

 

  (xv) any assignment, license, indemnification agreement or other Contract with
respect to any Company Intellectual Property;

 

  (xvi) any Contract with any Governmental Authority; and

 

  (xvii) any Contract not specified above that is material to the Company.

(b) The Company has delivered to Parent true, correct and complete copies of
each document listed on Schedules 4.11 and 4.12 and a written description of
each oral arrangement so listed. The Company has delivered or made available to
Parent true, correct and complete copies of each form used by the Company in the
conduct of its business.

 

31



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(c) Except as set forth on Schedule 4.12: the Company has not breached any
provision of, or is in default under the terms of, any Contract to which it is a
party or under which it has any rights or by which it is bound; no condition
exists or event has occurred which, with or without notice or the passage of
time or both, would constitute a breach of, or a default under, any such
Contract by the Company; and, to the Knowledge of the Company, no other party to
any such Contract has breached any provision of, or is in default under the
terms of, any such Contract. Each of the Contracts listed or required to be
listed on Schedules 4.11 and 4.12 are in full force and effect and constitute
the valid and binding obligation of the Company and, to the Knowledge of the
Company, the other party(ies) thereto in accordance with its terms. The Company
has not repudiated any such Contract or given any notice that it intends to
terminate any such Contract.

4.13 Employee Benefit Plans.

(a) Except as listed on Schedule 4.13, neither the Company nor any of its ERISA
Affiliates is a party to, participates in or has any liability or contingent
liability with respect to:

 

  (i) any “employee welfare benefit plan” or “employee pension benefit plan” as
those terms are respectively defined in sections 3(1) and 3(2) of ERISA, other
than a “multiemployer plan” (as defined in section 3(37) of ERISA) (referred to
collectively hereinafter as “Plans”);

 

  (ii) any retirement or deferred compensation plan, incentive compensation
plan, stock plan, unemployment compensation plan, vacation pay, severance pay,
bonus or benefit arrangement, insurance or hospitalization program or any other
fringe benefit arrangements for any current or former employee, director,
consultant or agent, whether pursuant to contract, arrangement, custom or
informal understanding, which does not constitute an “employee benefit plan” (as
defined in section 3(3) of ERISA) (referred to collectively hereinafter as
“Arrangements”); or

 

  (iii) any employment agreement (referred to collectively hereinafter as
“Employment Agreements”).

(b) Except as provided on Schedule 4.13, a true, correct and complete copy of
each of the Plans, Arrangements and Employment Agreements listed on Schedule
4.13 (collectively, the “Benefit Plans”), including all trust agreements,
insurance contracts, administration contracts, investment management agreements
and record-keeping agreements, each as in effect on the date hereof, has been
furnished or made available to Parent. In the case of any Benefit Plan that is
not in written form, Parent has been supplied with an accurate description of
such Benefit Plan as in effect on the date hereof. True and complete copies of
the (i) most recently filed Form 5500 series and all schedules thereto,
(ii) most recent summary plan description and (iii) most recently issued IRS
determination letter with respect to each Plan, to the extent applicable, have
been furnished or made available to Parent, and there have been no material
changes in the financial condition in the respective Benefit Plans from that
stated in the most recently filed Form 5500 and the schedules thereto.

 

32



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(c) As to all Benefit Plans:

 

  (i) all Benefit Plans have been administered in form and in operation in all
material respects with all requirements of Law applicable thereto, and there has
been no notice issued by any Governmental Authority questioning or challenging
such compliance;

 

  (ii) all Benefit Plans that are employee pension benefit plans (as defined in
section 3(2) of ERISA) comply in form and in operation with all applicable
requirements of sections 401(a) and 501(a) of the Code; there have been no
amendments to such plans which are not the subject of a determination letter
issued with respect thereto by the IRS; and no event has occurred which will or
could give rise to disqualification of any such plan under such sections or to a
Tax under section 511 of the Code;

 

  (iii) none of the assets of any Benefit Plan is invested in “employer
securities” or “employer real property” within the meaning of Section 407 of
ERISA;

 

  (iv) there have been no “prohibited transactions” (as described in section 406
of ERISA or section 4975 of the Code) with respect to any Benefit Plan and the
Company has not otherwise engaged in any prohibited transaction;

 

  (v) there has been no act or omission which has given rise to or may give rise
to fines, penalties, taxes or related charges under sections 502(c), 502(i),
502(l) or 4071 of ERISA or Chapters 43, 47, 68 or 100 of the Code for which the
Company or any of its ERISA Affiliates may be liable;

 

  (vi) except as set forth on Schedule 4.13, none of the payments contemplated
by the Benefit Plans would, in the aggregate, constitute excess parachute
payments as defined in section 280G of the Code (without regard to subsection
(b)(4) thereof);

 

  (vii) except as set forth on Schedule 4.13, the Company’s execution of, and
performance of the transactions contemplated by, this Agreement will not
constitute an event under any Benefit Plan that will result in any material
payment (whether as severance pay or otherwise), acceleration, vesting or
increase in benefits;

 

  (viii) there are no actions, suits or claims (other than routine claims for
benefits) pending or threatened involving the Benefit Plans or the assets
thereof and, to the Knowledge of the Company, no facts exist which could give
rise to any such actions, suits or claims (other than routine claims for
benefits);

 

  (ix) no Benefit Plan is subject to Title IV of ERISA; and

 

33



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

  (x) neither the Company nor any of its ERISA Affiliates has any liability or
contingent liability under any Benefit Plan for providing post-retirement
medical or life insurance benefits, other than statutory liability for providing
group health plan continuation coverage under Part 6 of Title I of ERISA and
section 4980B (or any predecessor section thereto) of the Code.

(d) Neither the Company nor any of its ERISA Affiliates is a party to,
participates in, contributes to, has contributed to or has any liability or
contingent liability with respect to any multiemployer plan (as defined in
section 3(37) of ERISA).

4.14 Employment and Labor Matters. Schedule 4.14 contains a correct and complete
list of the names, titles or job descriptions, full-time or part time status,
annual compensation or hourly rate schedule and all bonuses and similar payments
made with respect to each such individual for the preceding fiscal year for all
directors, officers and employees of the Company. The Company has and currently
is conducting its business in compliance with all Laws relating to employment
and employment practices, terms and conditions of employment, wages and hours
and nondiscrimination in employment. Except as set forth on Schedule 4.14, the
relationships of the Company with its employees are good and there is, and since
January 1, 2009 there has been, no labor strike, dispute, slow-down, work
stoppage or other labor difficulty pending or threatened against or involving
the Company. Except as set forth on Schedule 4.14, none of the employees of the
Company is covered by any collective bargaining agreement, no collective
bargaining agreement is currently being negotiated and no attempt is currently
being made or since January 1, 2009 has been made to organize any employees of
the Company to form or enter a labor union or similar organization.

4.15 Taxes.

(a) All Tax Returns have been filed for the Company, and all other filings in
respect of Taxes have been made for the Company, for all periods through and
including the Closing Date as required by applicable Law. Each such Tax Return
and filing is accurate and complete and the Company has not or will not have any
additional liability for Taxes with respect to any Tax Return or other filing
heretofore filed or which was required by Law to be filed. All Taxes and
estimated Taxes owed by the Company have been paid for all periods through and
including the Closing Date as required by applicable Law. The amounts provided
as a current liability on the Financial Statements for all Taxes are, and on the
Closing Date Balance Sheet for all Taxes will be, adequate to cover all unpaid
liabilities for all Taxes, whether or not disputed, that have accrued with
respect to or are applicable to the period ended on and including the date
thereof or to any periods prior thereto and for which the Company may be
directly or contingently liable in its own right or as a transferee of the
assets of, or a successor to, any Person. Except as set forth in Schedule 4.15,
none of the Tax Returns or other filings that include the operations of the
Company has ever been audited or investigated by any Governmental Authority, and
no facts exist which would constitute grounds for the assessment of any
additional Taxes by any Governmental Authority with respect to the taxable years
covered in such Tax Returns and filings. Except as set forth in Schedule 4.15,
no material issues have been raised in any examination by any Governmental
Authority with respect to the business and operations of the Company which, by
application of similar principles, reasonably could be expected to result in a

 

34



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

proposed adjustment to the liability for Taxes for any other period not so
examined, and no position has been taken on any Tax Return with respect to the
business or operations of the Company for a taxable year for which the statute
of limitations for the assessment of any Tax with respect thereto has not
expired that is contrary to any publicly announced position of a Governmental
Authority or that is substantially similar to any position which a Governmental
Authority has successfully challenged in the course of an examination of a Tax
Return of the Company or any other taxpayer.

(b) All Taxes which the Company is required by Law to withhold or collect,
including sales and use Taxes, and amounts required to be withheld for Taxes of
employees and other withholding Taxes, have been duly withheld or collected and,
to the extent required, have been paid over to the proper Governmental
Authorities or are held in separate bank accounts for such purpose. All
information returns required to be filed by the Company prior to the Closing
Date have been filed, and all statements required to be furnished to payees by
the Company prior to the Closing Date have been furnished to such payees, and
the information set forth on such information returns and statements is accurate
and complete.

(c) The Company has not incurred any Tax liabilities other than in the ordinary
course of business for any taxable year for which the applicable statute of
limitations has not expired; there are no Tax Liens (other than Liens for
current Taxes not yet due and payable) upon the properties or assets of the
Company. The Company has not granted or been requested to grant any waiver of
any statutes of limitations applicable to any claim for Taxes.

(d) No Shareholder is a “foreign person” as defined in section 1445(f)(3) of the
Code.

(e) Except as set forth in Schedule 4.15, the Company is not a party to or
otherwise subject to any arrangement having the effect of or giving rise to the
recognition of a deduction or loss in a taxable period ending on or before the
Closing Date, and a corresponding recognition of taxable income or gain in a
taxable period ending after the Closing Date, or any other arrangement that
would have the effect of or give rise to the recognition of taxable income or
gain in a taxable period ending after the Closing Date without the receipt of or
entitlement to a corresponding amount of cash.

(f) Except as set forth in Schedule 4.15, the Company is not subject to any
joint venture, partnership or other arrangement or contract which is treated as
a partnership for Federal income tax purposes. The Company is not a party to any
tax sharing agreement.

(g) None of the assets of the Company constitute tax-exempt bond financed
property or tax-exempt use property within the meaning of section 168 of the
Code, and none of the assets reflected on the Financial Statements is subject to
a lease, safe harbor lease or other arrangement as a result of which the Company
is not treated as the owner for Federal income tax purposes.

(h) Except as set forth in Schedule 4.13 or Schedule 4.15, the Company has not
made or become obligated to make, and the Company will not as a result of any
event connected with any transaction contemplated herein become obligated to
make, any payments that could be nondeductible by reason of section 280G or
162(m) of the Code.

 

35



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(i) The basis of all depreciable or amortizable assets of the Company, and the
methods used in determining allowable depreciation or amortization (including
cost recovery) deductions of the Company, are correct and in compliance with the
Code and the regulations thereunder.

(j) The Company is not required to include in income any adjustment pursuant to
section 481(a) of the Code, for any period after the Closing Date, by reason of
any voluntary or involuntary change in accounting method (nor has any taxing
authority proposed in writing any such adjustment or change of accounting
method).

(k) The Company does not have or could not have any liability for Taxes of any
Person other than itself under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local or foreign law), as a transferee or successor,
by Contract or otherwise.

(l) The Company has not filed a consent pursuant to section 341(f) of the Code
(or any predecessor provision) or agreed to have section 341(f)(2) of the Code
apply to any disposition of a subsection (f) asset (as such term is defined in
section 341(f)(4) of the Code) owned by the Company.

(m) The Company has not requested or received a ruling from any taxing authority
or signed a closing or other agreement with any taxing authority which would
affect any taxable period after the Closing Date.

(n) In the past five (5) years, the Company has not been a party to a
transaction that has been reported as a reorganization within the meaning of
section 368 of the Code, or distributed as a corporation (or been distributed)
in a transaction that is reported to qualify under section 355 of the Code.

(o) The Company has not engaged in a transaction that would be reportable by or
with respect to the Company pursuant to sections 6011, 6111, or 6112 of the
Code.

(p) No claim has been made in writing to the Company or with respect to the
Company’s business by a Governmental Authority in a jurisdiction where the
Company does not file Tax Returns that the Company may be subject to Tax by such
jurisdiction.

4.16 Compliance with Laws; No Improper Payments; Internal Compliance.

(a) The Company is in compliance in all material respects with all Laws
applicable to or binding on the Company or any of its assets or properties, and
no condition exists or event has occurred which, with or without notice or the
passage of time or both, would constitute a material violation under any such
Law. No notice from any Governmental Authority has been received by the Company
claiming any material violation of any Law or requiring any work, construction
or expenditure, or asserting any Tax, assessment or penalty.

(b) Without limiting the generality of the foregoing, (i) neither the Company,
any director, officer, employee, agent or representative of the Company nor any
Person acting on behalf of any of them, has made, paid or received any bribes,
kickbacks or other similar payments to or from any Person, whether lawful or
unlawful, (ii) no contributions have been

 

36



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

made by or on behalf of the Company, directly or indirectly, to a domestic or
foreign political party or candidate, (iii) no improper foreign payment (as
defined in the Foreign Corrupt Practices Act of 1977, as amended) has been made
and (iv) the internal accounting controls of the Company are adequate to detect
any of the foregoing.

(c) There has been no violation of or non-compliance with any of the code of
business conduct, ethics or other similar internal policies of the Company.

4.17 Environmental Matters. Except as set forth in Schedule 4.17:

(a) the Company is in compliance in all material respects with all Environmental
Laws, and no condition exists or event has occurred which, with or without
notice or the passage of time or both, would constitute a material violation of
or give rise to any material liability, obligation or Lien under any
Environmental Law;

(b) the Company is in possession of all Environmental Permits, if any, required
for the conduct or operation of their respective businesses (or any part
thereof), and are in compliance in all material respects with all of the
requirements and limitations included in such Environmental Permits;

(c) there are no, and the Company has not used or stored any, Hazardous
Substances in, on, or at any of the Leased Real Property, and no Hazardous
Substances have been used in the construction or repair of, or any alterations
or additions to, any of the Leased Real Property;

(d) no notice from any Governmental Authority or any other Person has been
received by the Company claiming that any aspect of the business, operations or
facilities of the Company is in violation of any Environmental Law or
Environmental Permit, or that the Company is responsible (or potentially
responsible) for the cleanup or remediation of any substances at any location;

(e) the Company has not deposited or incorporated any Hazardous Substances into,
on, beneath or adjacent to any property; and

(f) the Company is not the subject of any pending or, to the Knowledge of the
Company, threatened Proceedings in any forum, judicial or administrative,
involving a demand for damages, injunctive relief, penalties or other potential
liability under, or with respect to violations of, any Environmental Law.

4.18 Litigation.

(a) Except as set forth in Schedule 4.18, there are no Proceedings pending or,
to the Knowledge of the Company, threatened against or affecting the Company or
any of its officers, directors, employees, agents or shareholders in their
capacity as such, or any of its properties or its business, and, to the
Knowledge of the Company, there are no facts or circumstances which may give
rise to any of the foregoing. Except as set forth on Schedule 4.18, all of the
Proceedings, pending or threatened, against the Company are fully covered by
insurance policies (or other indemnification agreements with third parties) and
are being defended by the insurers (or such third parties), subject to such
deductibles as are set forth in Schedule 4.18. Except as set

 

37



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

forth in Schedule 4.18, the Company is not subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any court or other
Governmental Authority. The Company has not entered into any agreement to settle
or compromise any Proceeding pending or threatened against it which has involved
any obligation other than the payment of money or for which the Company has any
continuing obligation.

(b) There are no Proceedings pending, or to the Knowledge of the Company,
threatened by or against the Company with respect to this Agreement or the
Related Agreements, or in connection with the transactions contemplated hereby
or thereby, and to the Knowledge of the Company, there is no reason to believe
that there is a valid basis for any such Proceeding.

4.19 Accounts Receivable; Advances and Warranties. Schedule 4.19 contains a
correct and complete aging schedule of all Accounts Receivable as of January 31,
2012 and all loans and advances by the Company to third parties (“Advances”) as
of January 31, 2012. Except as set forth on Schedule 4.19, (i) each Account
Receivable represents a sale made in the ordinary course of business and arose
pursuant to an enforceable Contract for a bona fide sale of goods or for
services performed, and the Company has performed all of its obligations to
deliver the goods or perform the services to which such Account Receivable
relates and (ii) to the Knowledge of the Company, no Account Receivable or
Advance is subject to any claim for reduction, counterclaim, set-off, recoupment
or other claim for credit, allowances or adjustments by the obligor thereof.
Except as reserved against in the Closing Date Balance Sheet, to the Knowledge
of the Company, all Accounts Receivable and Advances recorded on the Closing
Date Balance Sheet will be collectible in full within ninety (90) days of their
origination. Claims made under warranties covering goods sold or services
provided by the Company prior to the Closing will not, to the Knowledge of the
Company, exceed the warranty reserve recorded on the Closing Date Balance Sheet.

4.20 Permits. Schedule 4.20 sets forth a true, correct and complete list of all
Permits held by the Company. The Company has not received any notice that any
such Permit may be revoked or canceled, and, to the Knowledge of the Company,
all the Permits so listed are in full force and effect. To the Knowledge of the
Company, except for the Permits listed on Schedule 4.20, there are no Permits,
whether federal, provincial, state, local or foreign, which are necessary for
the lawful operation of the business of the Company.

4.21 Insurance.

(a) Schedule 4.21 contains a true, correct and complete list of all material
policies of insurance owned held by the Company, and the Company has heretofore
delivered or made available to Parent correct and complete copies of all such
policies. All such policies are valid, in full force and effect and enforceable,
all premiums with respect thereto covering all periods up to and including the
Closing Date have been paid, and no notice of cancellation or termination has
been received by the Company with respect to any such policy. Except as set
forth in Schedule 4.21, the Company has not been refused any insurance with
respect to its assets or operations, and its coverage has not been limited by
any insurance carrier to which it has applied for any such insurance or with
which it has carried insurance.

 

38



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) The Company has furnished or made available to Parent a correct and complete
list of all claims which have been made by the Company since January 1, 2011,
under any workers’ compensation, general liability, property or other insurance
policy applicable to the Company or any of its assets or its business. Except as
set forth on such list, there are no pending or threatened claims under any
insurance policy.

4.22 Capital Improvements. Schedule 4.22 describes all the capital improvements
or purchases or other capital expenditures which the Company has committed to or
contracted for and which have not been completed prior to the date hereof and
the cost and expense reasonably estimated to complete such work and purchases.

4.23 No Conflict of Interest. Except as set forth on Schedule 4.23, neither any
Shareholder nor any Affiliate of the Shareholder has any direct or indirect
interest in any tangible or intangible property used or held for use in the
business of the Company, except for the Shareholders as holders of the Shares.
Except as set forth on Schedule 4.23, neither any Shareholder nor any Affiliate
of any Shareholder, to the Knowledge of the Company, has any direct or indirect
interest in any Person which conducts a business similar to, has any Contract or
arrangement with, or does business or is involved in any way with, the Company,
except for the ownership of less than one percent (1%) of the outstanding stock
of any publicly held corporation.

4.24 Bank Accounts. Schedule 4.24 sets forth a correct and complete list of the
names and locations of each bank or other financial institution at which the
Company has an account (giving the account numbers) or safe deposit box and the
names of all Persons authorized to draw thereon or have access thereto, and the
names of all Persons, if any, now holding powers of attorney or comparable
delegation of authority from the Company and a summary statement thereof.

4.25 Customers.

(a) Schedule 4.25 sets forth:

 

  (i) a correct and complete list of the one hundred (100) largest customers of
the Company, taken as a whole, in terms of revenue received by the Company
during each of the 2009, 2010, and 2011 fiscal years (collectively, the “Major
Customers”), showing the total revenue received in each such period from each
such customer; and

 

  (ii) a correct and complete report of customer churn during each of the 2009,
2010, and 2011 fiscal years and the portion of fiscal year 2012 prior to the
date of this Agreement.

(b) Except as set forth in Schedule 4.25, since January 1, 2011, there has been
no adverse change in the business relationship, and there has been no material
dispute, between the Company, on the one hand, and any Major Customer, on the
other hand, and, to the Knowledge of the Company, there are no indications that
there will be any such adverse change or dispute or that any Major Customer
intends to reduce its purchases from, or sales to, the Company.

 

39



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

4.26 Brokers. The Company has not used any broker or finder in connection with
the transactions contemplated by this Agreement or the Related Agreements, and
neither Parent nor any Affiliate of Parent (including the Company after the
Closing) has or shall have any liability or otherwise suffer or incur any Loss
as a result of or in connection with any brokerage or finder’s fee or other
commission of any Person retained by the Company in connection with any of the
transactions contemplated by this Agreement or the Related Agreements.

4.27 Services. To the Knowledge of the Company, all services delivered or
performed by the Company have been in conformity in all material respects
(within standard industry tolerances) with (a) all applicable Laws, (b) all
commitments under applicable Contracts and (c) all express warranties.

4.28 [Intentionally Omitted.]

4.29 Reports. The Company has filed all material reports, registrations and
statements, together with any material amendments required to be made with
respect thereto, that each was required to file since January 1, 2009 with any
Governmental Authority, and has paid all fees and assessments due and payable in
connection therewith. All such reports, registrations and statements complied in
all material respects with applicable regulatory requirements, and none of such
reports, registrations or statements, as of their respective dates, contained
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.

4.30 Accuracy of Statements. Neither this Agreement nor any schedule or
certificate or any other document or information furnished or to be furnished by
or on behalf of the Company to Parent or any representative or Affiliate of
Parent in connection with this Agreement, any Related Agreement or any of the
transactions contemplated hereby or thereby contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading. The disclosure schedule
numbers referenced in this Article IV correspond to the numbered and lettered
sections contained in this Article IV, and the information disclosed in any
schedule shall qualify other sections or subsections of this Article IV to the
extent it is apparent from a reading of the applicable schedule that such
disclosure is applicable to such other sections or subsections.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to the Company, as of the date of this Agreement
and as of the Closing Date (as if such representations and warranties were
remade on the Closing Date), as follows:

5.1 Organization. Parent is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, with all requisite power and
authority to own, lease and operate its properties and to carry on its business
as they are now being owned, leased, operated and conducted. MergerCo is a
corporation duly organized, validly existing and in good standing

 

40



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

under the laws of Washington, with all requisite power and authority to own,
lease and operate its properties and to carry on its business as they are now
being owned, leased, operated and conducted.

5.2 Authorization. Each of Parent and MergerCo has full power and authority to
enter into this Agreement and its Related Agreements and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by each of Parent and MergerCo of this Agreement and its Related
Agreements, and the consummation by each of Parent and MergerCo of the
transactions contemplated hereby and thereby, have been duly and validly
approved by the board of directors, and no other proceedings on the part of
Parent or MergerCo are necessary to authorize this Agreement, their Related
Agreements and the transactions contemplated hereby and thereby. Each of Parent
and MergerCo has duly and validly executed and delivered this Agreement and has
duly and validly executed and delivered (or prior to or at the Closing will duly
and validly execute and deliver) its Related Agreements. This Agreement
constitutes legal, valid and binding obligations of each of Parent and MergerCo
and their respective Related Agreements upon execution and delivery by Parent or
MergerCo (as applicable) will constitute legal, valid and binding obligations of
them, in each case, enforceable in accordance with their respective terms.

5.3 Consents and Approvals; No Conflicts.

(a) No consent, authorization or approval of, filing or registration with, or
cooperation from, any Governmental Authority or any other Person not a party to
this Agreement is necessary in connection with the execution, delivery and
performance by Parent and MergerCo of this Agreement and their Related
Agreements and the consummation by Parent of the transactions contemplated
hereby and thereby, except where the failure to obtain any consent,
authorization, approval or cooperation or make any filing or registration could
not reasonably be expected to have a material adverse effect on the financial
condition of Parent or Parent’ and MergerCo’s ability to consummate the
transactions contemplated hereby or thereby.

(b) The execution, delivery and performance by each of Parent and MergerCo of
this Agreement and its Related Agreements, and the consummation by each of
Parent and MergerCo of the transactions contemplated hereby and thereby, do not
and will not (i) violate any Law applicable to or binding on it or any of its
assets or properties; (ii) violate or conflict with, result in a breach or
termination of, constitute a default or give any third party any additional
right (including a termination or acceleration right) under, permit cancellation
of, result in the creation of any Lien upon any of its assets or properties of
it under, or result in or constitute a circumstance which, with or without
notice or lapse of time or both, would constitute any of the foregoing under,
any Contract or Permit to which it is a party or by which it or any of its
assets or properties are bound; (iii) permit the acceleration of the maturity of
any of its Indebtedness or Indebtedness secured by its assets or properties; or
(iv) violate or conflict with any provision of its Certificate of Incorporation
or By-laws (or similar organizational instruments), except for violations,
conflicts, breaches, terminations, defaults, additional rights, cancellations or
Liens that could not reasonably be expected to have a material adverse effect on
the financial condition of Parent or Parent’s or MergerCo’s ability to
consummate the transactions contemplated hereby or thereby.

 

41



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

5.4 Sufficiency of Funds. Parent has funds sufficient to pay, or to cause
MergerCo to pay, the Base Purchase Price in cash.

5.5 Brokers. Neither Parent, MergerCo nor any of their respective Affiliates has
used any broker or finder in connection with the transactions contemplated by
this Agreement or the Related Agreements, and no Shareholder nor any Affiliate
of any Shareholder has or shall have any liability or otherwise suffer or incur
any Loss as a result of or in connection with any brokerage or finder’s fee or
other commission of any Person retained by Parent, MergerCo or any of their
respective Affiliates in connection with any of the transactions contemplated by
this Agreement or the Related Agreements.

5.6 Investment Intent. Parent is consummating the Merger and acquiring the
Company for its own account, for investment purposes only and not with a view
toward, or for resale in connection with, any distribution thereof, nor with any
present intention of distributing or selling any shares in the Surviving
Corporation in violation of the federal securities Laws or any applicable
foreign or state securities Law; provided, that the disposition of the shares in
the Surviving Corporation shall at all times remain within the sole discretion
and control of Parent. Parent understands that the acquisition of the Company
pursuant to the terms of this Agreement involves substantial risk. Parent can
bear the economic risk of its investment (which may be for an indefinite period)
and has such knowledge and experience in financial or business matters that
Parent is capable of evaluating the merits and risks of its investment in the
Company to be acquired by it pursuant to the transactions contemplated hereby.

5.7 No Other Representations. Notwithstanding anything in this Agreement to the
contrary, Parent and MergerCo understand and agree that neither the Company nor
any other Person has made, and none of them are making, any representation or
warranty whatsoever, express or implied, with respect to the Company, its
business, the transactions contemplated by this Agreement or any other matter,
other than those representations and warranties of the Company expressly set
forth in Article IV.

ARTICLE VI

COVENANTS

6.1 Access to Information and Facilities. From and after the date of this
Agreement until the Closing Date, the Company shall (i) upon reasonable notice
to the Company, give Parent and Parent’s representatives reasonable access to
all of the facilities, properties, books, records and Contracts of the Company,
(ii) upon reasonable notice to the Company, make the officers and employees of
the Company available to Parent and its representatives as Parent and its
representatives shall from time to time reasonably request and (iii) furnish
Parent and its representatives with any and all information concerning the
Company which Parent or its representatives reasonably request.

6.2 Conduct of Business. From the date of this Agreement until the Closing Date,
the Company shall (i) operate only in the ordinary course of business consistent
with past practice, (ii) preserve intact the present business organization and
personnel of the Company, (iii) preserve the good will and advantageous
relationships of the Company with customers, suppliers,

 

42



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

employees, independent contractors and other Persons material to the operation
of their respective businesses and (iv) not permit any action or omission which
would cause any of the representations or warranties in Article IV to become
inaccurate or any of the covenants of the Company to be breached. Without
limiting the generality of the foregoing, except as set forth in Schedule 6.2,
prior to the Closing the Company shall not without the prior written consent of
Parent:

 

  (i) incur any obligation or enter into any Contract that would be required to
be disclosed on Schedule 4.11 or 4.12;

 

  (ii) amend or modify the Certificate of Incorporation or By-laws of the
Company;

 

  (iii) sell, transfer, convey, assign or otherwise dispose of any of its assets
or properties or sell, assign, transfer or license any Intellectual Property or
adopt any plan of complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization of the Company;

 

  (iv) acquire, lease or encumber any assets outside the ordinary course of
business or any assets which are material to the Company or merge or consolidate
with any other Person or otherwise acquire (by merger, consolidation,
acquisition of securities or assets or otherwise) any corporation, partnership
or other business organization or division or any material assets of any other
Person;

 

  (v) make any loans, advances or capital contributions to, or investments in,
any other Person;

 

  (vi) make any material capital improvements or purchases or other material
capital expenditures, or material series of related capital improvements or
purchases or other capital expenditures, or enter into any new commitment for
material capital improvements or purchases or other capital expenditures or
material series of related capital improvements or purchases or other capital
expenditures;

 

  (vii) authorize for issuance, issue, sell, deliver or agree or commit to
issue, sell or deliver (whether through the issuance or granting of options,
warrants, convertible or exchangeable securities, commitments, subscriptions,
rights to purchase or otherwise) any capital stock or any other debt or equity
securities or profits interest or similar interests, or amend any of the terms
thereof;

 

  (viii) split, combine or reclassify any capital stock, declare, set aside or
pay any dividend or other distribution (whether in cash, shares or property or
any combination thereof) in respect of its capital stock, or redeem or otherwise
acquire any securities of the Company;

 

43



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

  (ix) make any borrowings, incur any new Indebtedness, or assume, guarantee,
endorse (except for the negotiation or collection of negotiable instruments in
transactions in the ordinary course of business and consistent with past
practice) or otherwise become liable (whether directly, contingently or
otherwise) for the obligations of any other Person, or otherwise cause any of
its assets or properties to become subject to a material Lien;

 

  (x) waive, release or cancel any material claims against third parties or
debts owing to it, or any rights which have any material value;

 

  (xi) pay any material amount or agree to pay any material amount or perform
any obligation in settlement or compromise of any Proceedings or claims of
liability against the Company or any of its directors, officers, employees or
agents;

 

  (xii) accelerate, terminate, modify, amend, waive or otherwise alter or change
any of the terms or provisions of any material Contract, or pay any material
amount not required by Law or by any Contract;

 

  (xiii) make any change in its accounting systems, policies, principles,
practices or methods;

 

  (xiv) enter into, authorize or permit any Contract or transaction with any
Shareholder or any Affiliate of any Shareholder;

 

  (xv) enter into, adopt, amend or terminate any bonus, profit sharing,
compensation, termination, share option, share appreciation right, restricted
share, performance unit, pension, retirement, deferred compensation, employment,
severance or other employee benefit agreement, trust, plan, fund or other
arrangement for the benefit or welfare of any director, officer or employee, or
increase in any manner the compensation or fringe benefits of any director,
officer or employee or pay any benefit not required by any existing plan and
arrangement or entered into any Contract, commitment or arrangement to do any of
the foregoing;

 

  (xvi) make any Tax election or settle or compromise any federal, provincial
state, local or foreign Tax liability, surrender any right to claim a Tax
refund, offset or other reduction in Tax liability, prepare any Tax Return in a
manner that is not consistent with past practices, or file any amended material
Tax Return or waive or extend the statute of limitations in respect of any such
Taxes; or

 

  (xvii) authorize or agree to do any of the things described in the preceding
clauses (i) through (xvi).

 

44



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

6.3 Consents and Approvals.

(a) On the terms and subject to the conditions hereof, each party shall take all
action required of it to fulfill its obligations under the terms of this
Agreement and shall otherwise use all commercially reasonable efforts to
facilitate the consummation of the transactions contemplated by this Agreement
and the Related Agreements. Each party agrees that unless this Agreement is
terminated in accordance with the provisions of Section 9.1, it will not take
any action that would have the effect of preventing or impairing the performance
by it of its obligations under this Agreement.

(b) From the date of this Agreement until the Closing Date, each party shall use
all commercially reasonable efforts to obtain all consents, approvals,
certificates and other documents required in connection with the performance of
this Agreement and the Related Agreements and the consummation of the
transactions contemplated hereby and thereby, including, with respect to the
Company, all consents and approvals by each party to any of the Contracts
referred to in Schedule 4.3. The Company shall promptly make all filings,
applications, statements and reports to all Governmental Authorities and other
Persons that are required to be made prior to the Closing Date by or on behalf
of the Company to any applicable Law or Contract in connection with this
Agreement, the Related Agreements and the transactions contemplated hereby and
thereby.

6.4 Resignations. Prior to the Closing Date, the Company shall cause each
officer and member of the Board of Directors (or equivalent governing body), and
each non-corporate trustee or fiduciary of any plan or arrangement involving
employee benefits of, the Company to tender his or her resignation from such
position effective as of the Closing by delivering a resignation and release
substantially in the form attached hereto as Schedule 6.4.

6.5 Shareholder Approval. The Company shall duly call, give notice of, convene
and hold a meeting of the holders of Shares for the purpose of voting upon the
approval of this Agreement (the “Shareholders’ Meeting”) and shall use its
reasonable best efforts to hold the Shareholders’ Meeting as promptly as
practicable after the date hereof (and in no event later than thirty (30) days
after the mailing of the Proxy Statement). Promptly following the execution of
this Agreement, the Company shall prepare, and Parent shall, if requested by the
Company, cooperate with the Company in preparing, a proxy statement relating to
the Shareholders’ Meeting (together with any amendments thereof and supplements
thereto, the “Proxy Statement”). As promptly as practicable after the execution
of this Agreement, the Company shall mail the Proxy Statement to the holders of
Shares, and the Proxy Statement shall contain the recommendation of the Board of
Directors of the Company that the holders of Shares vote to approve this
Agreement (and in no event later than twenty (20) days after the date hereof).
The Company shall provide Parent and its counsel a reasonable opportunity to
review the Proxy Statement and shall reasonably consider Parent’s reasonable
comments to the Proxy Statement prior to mailing the Proxy Statement to the
holders of Shares. The Company shall ensure that the notice for the
Shareholders’ Meeting complies with the Act, including a statement of a holder
of Shares’ right to assert dissenters’ rights under the Act and shall be
accompanied by a copy of RCW Chapter 23B.13 of the Act. The Company shall
promptly correct any information in the Proxy Statement that becomes false or
misleading in any material respect and shall take all reasonable steps to cause
the Proxy Statement, as so corrected, to be disseminated to holders of Shares.
The Company shall use its reasonable best efforts to solicit from holders of
Shares proxies in favor of approval of this Agreement and shall take all other
actions necessary or advisable to secure the vote or proxy of holders of Shares
required to approve this Agreement.

 

45



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

6.6 Insurance. From the date of this Agreement until the Closing Date, the
Company shall continue to carry its existing insurance through the Closing Date,
and shall not allow any breach, default termination or cancellation of such
insurance policies or agreements to occur or exist.

6.7 Tax Matters.

(a) Parent shall prepare or cause to be prepared and file or cause to be filed
all Tax Returns for the Company for all (i) taxable years ending on or prior to
the Closing Date that are filed after the Closing Date, (ii) taxable years
beginning prior to the Closing Date and ending after the Closing Date, and
(iii) taxable years beginning after the Closing Date. Parent shall provide to
Shareholders’ Representative for review and comment each Tax Return described in
clauses (i) and (ii) above (it being understood that Parent may redact any
delivered Tax Return relating to clause (ii) to the extent information relates
to periods after the Closing Date) at least fifteen (15) days prior to the due
date for filing such return (or, if required to be filed within fifteen
(15) days of the Closing Date, as soon as reasonably practicable following the
Closing). The Shareholders shall reimburse Parent for Taxes paid in clauses
(i) and (ii) above within fifteen (15) days after payment by Parent or an
Affiliate of Parent to the extent such Taxes are subject to their obligation to
indemnify Parent pursuant to Section 6.7(d).

(b) For purposes of allocating liability for Taxes under Section 6.7(d), in the
case of any taxable period that includes (but does not end on) the Closing Date
(a “Straddle Period”): (i) real, personal and intangible property Taxes
(“Property Taxes”) of the Company allocable to the Pre-Closing Tax Period shall
be equal to the amount of such Property Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period that are in the Pre-Closing Tax Period and the denominator
of which is the number of days in the Straddle Period; and (ii) Taxes (other
than Property Taxes) of the Company allocable to the Pre-Closing Tax Period
shall be computed as if such taxable period ended as of the close of business on
the Closing Date; provided, that exemptions, allowances or deductions that are
calculated on an annual basis (including depreciation and amortization
deductions) shall be allocated between the period ending on the Closing Date and
the period after the Closing Date in proportion to the number of days in each
period.

(c) The Shareholders shall be responsible for all sales, use and transfer Taxes,
including any value added, stock transfer, gross receipts, stamp duty and real,
personal, or intangible property transfer Taxes (“Transfer Taxes”), arising from
the transactions contemplated hereby or by the Related Agreements, including any
interest or penalties in respect thereof.

(d) From and after the Closing Date, the Shareholders shall severally and
proportionately indemnify Parent and the Company against, and hold them harmless
from: (i) any and all Taxes of the Company attributable to any Pre-Closing Tax
Period; (ii) all Taxes of any Person for which the Company may be liable under
Treasury Regulation §1.1502-6 (or any similar provision of provincial, state,
local or foreign law), as a transferee or successor, by contract, or otherwise;
and (iii) all Transfer Taxes allocated to the Shareholders under Section 6.7(c).

 

46



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(e) After the Closing, upon reasonable written notice, Parent and Shareholders’
Representative shall furnish or cause to be furnished to each other, as promptly
as practicable, such information and assistance (to the extent within the
control of such party) relating to the Company (including access to books and
records) as is reasonably requested for the filing of all Tax Returns, and
making of an election related to Taxes, the preparation for any audit by any
Governmental Authority and the prosecution or defense of any claim, suit or
proceeding related to any Tax Return.

(f) Procedures Relating to Tax Claims.

 

  (i) After the Closing, Parent, on the one hand, and the Shareholders’
Representative, on the other hand (the “Recipient”), shall promptly notify the
other party in writing upon receipt by the Recipient or any of its Affiliates
or, in the case of the Shareholders’ Representative, any Shareholder or any
Affiliate of any Shareholder of any written notice of any pending or threatened
audit or assessment, suit, proposed adjustment, deficiency, dispute,
administrative judicial proceeding or other similar claim from any Governmental
Authority or any other Person and which relates to Taxes or a Tax Return and
involves Losses for which any of Shareholders or Parent may be liable under this
Agreement (“Tax Claim”); provided, however, that a failure by Parent or the
Shareholders’ Representative to give such notice shall not affect the applicable
rights to indemnification under Article X or this Section 6.7 unless the other
party is actually and materially prejudiced as a consequence of such failure.

 

  (ii) Parent shall control the conduct of any Tax Claim (including selection of
counsel and accountants) and, without limiting the foregoing, may in its sole
discretion pursue or forego any and all administrative appeals, Proceedings,
hearings, audits and conferences with any Governmental Authority with respect
thereto and may, in its sole discretion, either pay the Tax claimed and sue for
a refund where Law permits such refund suits or contest the Tax Claim in any
permissible manner; provided, however, that Parent shall afford the
Shareholders’ Representative the opportunity to participate, as may reasonably
be requested by the Shareholders’ Representative, with Parent in contesting any
Tax Claim solely to the extent such Tax Claim would give rise to an indemnity
obligation under Section 6.7(d); and provided further that Parent shall not
settle or otherwise compromise any Tax Claim that would give rise to an
indemnity obligation under Section 6.7(d) without the Shareholders’
Representative’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed).

(g) Notwithstanding any provision to the contrary herein, (i) any Tax deductions
arising from transactions contemplated pursuant to this Agreement, including
Change of Control

 

47



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Payment Amounts and expenses which become currently deductible by the Company
for Tax purposes as a result of the satisfaction of any portion of indebtedness
on the Closing Date shall be treated as arising in, and shall be allocated to, a
tax period that begins after the Closing Date and (ii) any Taxes attributable to
any transaction occurring on the Closing Date after the Closing that is not in
the ordinary course of business of the Company as carried on prior to the
Closing Date shall be treated as arising in, and shall be allocated to, a tax
period that begins after the Closing Date. The parties shall report consistently
with the preceding sentence for all Tax purposes, and shall not take any
inconsistent position in any Tax proceeding.

(h) The Company shall not seek approval from the Shareholders with respect to
any payments or benefits to be paid or provided to the Change in Control Payees
that may constitute “excess parachute payments” as defined in section 280G of
the Code and applicable rulings and final regulations thereunder.

6.8 Supplemental Information. From time to time prior to the Closing Date, the
Company shall disclose in writing to Parent any matter hereafter arising which
becomes Known to the Company and which, if existing, occurring or known at the
date of this Agreement would have been required to be disclosed to Parent in
connection with any of the representations or warranties set forth in Article
IV. No information provided to Parent pursuant to this Section 6.8 shall be
deemed to cure any breach of any representation or warranty contained in this
Agreement, including for purposes of Section 7.2(a) or Article X.

6.9 Exclusivity. Prior to the Outside Date, none of the Company or any of its
directors, officers, employees, representatives, agents or Affiliates shall,
directly or indirectly, solicit, initiate, encourage, respond favorably to,
condone inquiries or proposals from, or provide any non-public confidential
information to, or participate in any discussions or negotiations with, any
Person (other than Parent and its directors, officers, employees,
representatives and agents) concerning (i) any merger, amalgamation, sale of
assets not in the ordinary course of business, acquisition, business
combination, change of control or other similar transaction involving the
Company or (ii) any sale or issuance by the Company of any shares of its
capital. The Company shall promptly (but in any event within one (1) Business
Day) advise Parent of, and communicate to Parent the terms and conditions of
(and the identity of the Person making), any such inquiry or proposal received.

6.10 Interim Financial Statements.

(a) Prior to the Closing Date, the Company shall provide to Parent, as soon as
practicable after the end of each calendar month, unaudited consolidated
financial statements of the Company, consisting of a balance sheet as of the end
of such month and an income statement for that month and for the portion of the
year then ended (such financial statements, “Interim Financial Statements”).

(b) The Company shall provide to Parent, by March 31, 2012, the audited
consolidated financial statements of the Company, consisting of the audited
consolidated balance sheet at December 31, 2011 and the related statements of
earnings and retained earnings and cash flows for the fiscal year then ended
(the “Year End Financial Statements”).

 

48



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(c) As promptly as practicable following the date hereof, the Company shall
deliver to Parent an SAS100 review of financial statements for the first, second
and third fiscal quarters of calendar year 2011.

(d) As promptly as practicable following the end of each fiscal quarter, the
Company shall deliver to Parent an SAS100 review of financial statements for
such fiscal quarter of calendar year 2012.

(e) The Company will cause the appropriate officers of the Company to, or any
Shareholder will, execute and deliver to Parent’s independent auditors such
representation letters in customary form in respect of each audited period and
each SAS100 review period commencing with the fiscal year ended December 31,
2011 and continuing through the Closing Date as Parent shall require. Should the
Company’s audit in respect of its fiscal year ended December 31, 2011 not be
completed by the Closing Date, such representation letters will be provided by
one or more Shareholders, as determined by Parent.

6.11 Takeover Statutes. No party hereto shall take any action that would cause
the Merger or the other transactions contemplated hereby to be subject to any
“fair price”, “merger moratorium”, “control share acquisition” or similar
anti-takeover statute or regulation, including Section 23B.19 of the Act. If any
such statute or regulation is or may become applicable to the Merger or the
other transactions contemplated hereby, each of Parent and the Company and their
respective Board of Directors shall grant such approvals and take such lawful
actions as are necessary to ensure that the Merger and the other transactions
contemplated hereby may be consummated as promptly as practicable on the terms
contemplated by this Agreement and otherwise act to eliminate or minimize the
effects of such statute or regulation on the Merger and the other transactions
contemplated hereby.

6.12 Closing Payment Calculation Statement. Not earlier than ten (10) Business
Days and not later than three (3) Business Days prior to the Closing Date, the
Company shall prepare and deliver to Parent a certificate (the “Closing Payment
Calculation Statement”), duly executed by an officer of the Company, setting
forth (a) a good faith estimate of the Closing Working Capital, (b) a good faith
estimate of the aggregate Company Debt Amount, together with a schedule listing
the amount payable to each Company Creditor in connection therewith which shall
in each case correspond to the payoff letters delivered pursuant to Section 8.2,
(c) the Change of Control Payment Amount, together with a schedule listing the
amount payable to each Change of Control Payee in connection therewith and
(d) the wire instructions for each Person to whom payments will be made in
accordance with the terms herewith at the Closing. Parent shall have the right
to review the Closing Payment Calculation Statement and object thereto, and the
Company, on the one hand, and Parent, on the other hand, shall cooperate in good
faith to resolve any such objections prior to the Closing and update the Closing
Payment Calculation Statement accordingly.

6.13 Management Incentive Plan.

(a) At the Effective Time, Parent shall set aside an aggregate number of shares,
which shall be registered prior to issuance to a Company employee pursuant to
this Section 6.13 (the “Total Parent Shares”) of Parent Common Stock equal to
(i) $7 million, divided by (ii) the

 

49



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

price per share of Parent Common Stock as listed on the New York Stock Exchange
as of the close of business on the Business Day immediately preceding the
Effective Time (the “Market Price”).

(b) Parent shall issue to each Company employee identified in Exhibit H who is
employed on the applicable date such person’s allocation (determined as set
forth in Section 6.13(d) below) of registered shares of Parent Common Stock set
aside pursuant to Section 6.13(a) as follows: prior to May 15 of each of years
2013, 2014 and 2015, if the Annual Revenues for the applicable twelve (12) month
period ending March 31 equal or exceed
[***                                                             ] of the Target
Annual Revenues for such period, a number of registered shares equal to:

 

  (i) (x) Annual Revenues, divided by Target Annual Revenues, minus (y) [***];
multiplied by

 

  (ii) [***]; multiplied by

 

  (iii) [***                                         ] of the Total Parent
Shares;

provided, that Parent shall have no obligation to issue any registered shares in
excess of the Total Parent Shares. By way of example, if, prior to May 15, 2015,
Parent has issued pursuant to this Section 6.13(b) all of the Total Parent
Shares, regardless of whether Annual Revenues for the twelve (12) months ending
March 31, 2015 equal or exceed [***                                         
                   ] of the Target Annual Revenues for such twelve (12) month
period, Parent shall have no obligation to issue any registered shares with
respect to the twelve (12) months ending March 31, 2015. All registered shares
of Parent Common Stock issued pursuant to this Section 6.13(b) shall be
(x) subject to all applicable Tax withholdings, (y) subject to a two (2) year
vesting period (from the applicable March 31 date) and (z) allocated among the
identified employees as determined in accordance with Section 6.13(d). For the
avoidance of doubt, (a) if the Annual Revenues during any applicable measurement
period is less than [***                                         
                   ] of the Annual Revenues Target, then no issuance of
registered shares of Parent Common Stock shall be made under this
Section 6.13(b) to any of the identified employees with respect to such
applicable measurement period; and (b) with respect to any identified employee
who has been terminated for Cause, or who voluntarily terminates his or her
employment (other than for Good Reason), in either event prior to an applicable
issuance or vesting date, no further issuance of registered shares of Parent
Common Stock shall be made to such individual under this Section 6.13(b)
following such event. If Parent terminates an identified employee without Cause,
if an identified employee leaves or resigns for Good Reason, or if an employee
dies or becomes Incapacitated, in any such event prior to any applicable
issuance date (pertaining to a fiscal year during which such employee would have
otherwise worked for the Company or Parent for such entire fiscal year and all
subsequent fiscal years) or prior to any applicable vesting date (with respect
to restricted registered shares of Parent Common Stock previously issued under
this Section 6.13(b) and to be issued pursuant to this sentence), then Parent’s
issuance obligations under this Section 6.13(b) with respect to such employee
shall survive such termination, and all registered shares of Parent Common Stock
allocated to such employee shall be deemed fully vested on the earlier to occur
of such termination or issuance.

 

[***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

50



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(c) For purposes of this Section 6.13: “Annual Revenues” shall mean, with
respect to each applicable twelve (12) month period ended March 31, an amount
equal to (without duplication): (i) the sum of (A) all gross revenues in such
period from sales of products of the Company in existence as of the Closing plus
(B) all gross revenues in such period from sales of new products developed by or
for the Surviving Corporation plus (C) twenty-five percent (25%) of gross
revenues in such period from sales by Surviving Company of investment products
of Parent, its Affiliates (other than Surviving Corporation) or their respective
subsidiaries (other than Surviving Corporation’s) minus (ii) the Base Revenue
Amount. “Base Revenue Amount” and “Target Annual Revenue” shall have the
meanings set forth on Schedule 6.13(c). The term “products” as used herein is
understood to refer to both products and services.

(d) All shares of Parent Common Stock issued pursuant to this Section 6.13 shall
be allocated among the identified employees as determined by Parent (in its sole
discretion, but after consultation with Stuart DePina). If and to the extent
that an identified employee is terminated for Cause, or voluntarily terminates
his or her employment (other than for Good Reason), in either event prior to an
applicable issuance or vesting date, then Parent (in its sole discretion, but
after consultation with Stuart DePina) shall reallocate such un-issued and/or
unvested shares among one or more of the identified employees who remain
employed, such that, at any given time, all Total Parent Shares are fully
allocated.

(e) Nothing in this Section 6.13 is intended to or shall (i) limit Parent’s
right to operate the business of the Surviving Corporation in a commercially
reasonable manner at any time following the Closing, or (ii) limit Parent from
improving or modifying any aspect of the business of the Surviving Corporation
in the exercise of its reasonable business judgment; provided, that Parent shall
use commercially reasonable efforts to ensure that the business of the Surviving
Corporation can support the operating expenses reflected in the Business Plan
and Budget agreed to by the Company and Parent on the date hereof. For the
avoidance of doubt, the right to payment under this Section 6.13 is a contract
right and shall not give rise to any rights or duties (including fiduciary
duties), express or implied, other than those expressly set forth herein. No
employee identified in Exhibit H shall be entitled to receive any of the Total
Parent Shares until such employee has executed an acknowledgment for the benefit
of Parent containing the disclaimers contained in this Section 6.13(e).

6.14 Parent Stock Investment at Effective Time.

(a) Each Company employee identified in Exhibit I shall have the obligation to
apply fifty percent (50%) of the aggregate net proceeds of the Change of Control
Payment Amount received by each such individual at the Effective Time as a
Change of Control Payee (assuming a tax rate of 40%) to purchase registered
shares of Parent Common Stock, and shall have the right to apply up to one
hundred percent (100%) of such aggregate net proceeds to purchase registered
shares of Parent Common Stock. Each individual so electing to purchase
additional registered shares of Parent Common Stock must deliver written notice
to Parent at least ten (10) Business Days prior to the Effective Time, which
notice must identify the additional amount of such individual’s net proceeds
that will be used for such purchase (with respect to each electing individual,
the required amount plus any timely elected additional amount, the “Purchase
Amount”).

 

51



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) At the Effective Time, the payment made by Parent to each Company employee
identified in Exhibit I shall be offset by the Purchase Amount, and Parent shall
(in lieu of payment of the Purchase Amount) issue to such individual registered
shares of Parent Common Stock in an amount equal to (i) the Purchase Amount,
divided by (ii) (x) 0.95, multiplied by (y) the Market Price. All such
registered shares issued shall be subject to the following restrictions:
(A) such registered shares cannot be sold or otherwise transferred by such
individual to any Person for a period of two (2) years (and shall be subject to
any rules and regulations generally applicable to Parent employees with respect
to sales or transfers thereof); and (B) if, prior to the date that is two
(2) years after the Effective Time, such individual’s employment with the
Company or Parent is terminated for Cause, or if such individual terminates his
or her employment with the Company or Parent, such individual shall be required
to pay Parent an amount equal to (x) 0.05, multiplied by (y) the Market Price.

(c) In addition, Parent shall issue to each such individual option agreements
substantially in the form attached hereto as Exhibit J. Any such individual who
is terminated by Parent without Cause, or who leaves or resigns for Good Reason,
or who dies or becomes Incapacitated, in any such event prior to such
individual’s exercise of such option, shall have six (6) months from the date of
such event to exercise the vested portion of his or her option (including,
without limitation, that portion of his or her option with respect to which
vesting may accelerate upon any such event).

(d) Parent and the Company acknowledge that each individual identified in
Exhibit I will be bound by the provisions of this Section 6.14 either as a
Shareholder or, if such individual is not a Shareholder, by the terms of their
employment arrangement with the Surviving Corporation.

6.15 Termination of Benefit Plans. The Company shall take all actions necessary
to terminate, effective as of the day immediately prior to, and conditioned
upon, the Closing, all employee benefit plans, including any tax-qualified
retirement plan, sponsored or maintained by the Company.

ARTICLE VII

CONDITIONS TO CLOSING

7.1 Conditions to Obligations of Parent and MergerCo. The obligations of Parent
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction or written waiver by Parent of the following conditions on or
before the Closing Date:

(a) The representations and warranties contained in Article IV and in each of
the Company’s Related Agreements shall have been accurate, true and correct in
all material respects on and as of the date hereof and of the Related
Agreements, respectively, and shall also be accurate, true and correct in all
material respects on and as of the Closing Date with the same force and effect
as though made by the Company on and as of the Closing Date.

 

52



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) The Company shall have performed and complied in all material respects with
all of its covenants and obligations contained in this Agreement and in their
Related Agreements to be performed and complied with by it or prior to the
Closing Date.

(c) No Material Adverse Change shall have occurred and no event shall have
occurred which, in the reasonable judgment of Parent, may have a Material
Adverse Effect.

(d) No Proceeding by any Governmental Authority or other Person shall have been
instituted or threatened which (i) causes or might cause a Material Adverse
Effect or (ii) enjoins, restrains, prohibits or results in substantial damages
in respect of, or could enjoin, restrain, prohibit or result in substantial
damages in respect of, any provision of this Agreement or any Related Agreement
or the consummation of the transactions contemplated hereby or thereby.

(e) The Company shall have delivered a schedule evidencing that clients
representing at least ninety percent (90%) of run-rate revenue of the Company
either (i) are not required to consent to or not object to the assignment of
such client’s Contracts under applicable Law (including the Advisers Act) or
(ii) have either consented to or not objected to the assignment of such client’s
Contracts under the Advisers Act, such percentage to be calculated as set forth
in Schedule 7.1(e).

(f) Parent shall have received all of the agreements, documents and items set
forth in Section 8.2.

(g) The Shareholder Approval shall have been obtained.

(h) Holders of Shares that represent no greater than one percent (1%) of the
Shares of Common Stock as of the Effective Time shall have demanded appraisal
for such Shares in accordance with the Act prior to the Closing.

(i) The DePina Employment Letter shall be in full force and effect, and Stuart
DePina shall not have terminated employment with the Company for any reason and
shall not have committed an act or omitted to take an action that would permit
termination for “cause” thereunder.

(j) The Closing Payment Calculation Statement shall reflect an estimated Closing
Working Capital equal to or greater than the Minimum Closing Working Capital.

7.2 Conditions to Obligations of the Company. The obligations of the Company to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or written waiver by the Company of the following conditions on or
before the Closing Date:

(a) The representations and warranties of Parent contained herein and in its
Related Agreements shall have been accurate, true and correct in all material
respects on and as of the date hereof and of the Related Agreements,
respectively, and shall also be accurate, true and correct in all material
respects on and as of the Closing Date with the same force and effect as though
made by Parent on and as of the Closing Date.

 

53



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) Each of Parent and MergerCo shall have performed and complied in all
material respects with all of its covenants and obligations contained in this
Agreement and in its Related Agreements to be performed and complied with by it
on or prior to the Closing Date.

(c) No action or proceeding by any Governmental Authority or other Person shall
have been instituted or threatened which enjoins, restrains, prohibits or
results in substantial damages in respect of, or could enjoin, restrain,
prohibit or result in substantial damages in respect of, any provision of this
Agreement or any Related Agreement or the consummation of the transactions
contemplated hereby or thereby.

(d) The Shareholders’ Representative shall have received all of the agreements,
documents and items set forth in Section 8.3.

ARTICLE VIII

CLOSING

8.1 Closing. The Closing may be conducted by overnight mail, e-mail and wire
transfer. All transactions and deliveries required to be made or completed at
the Closing pursuant to the terms of this Agreement shall be deemed to occur
concurrently and none shall be deemed completed unless all are completed (or, to
the extent permitted, are waived in a writing signed by the parties entitled to
the benefit thereof).

8.2 Deliveries by the Company. At the Closing, in addition to any other
documents or agreements required under this Agreement, the Company shall deliver
to Parent the following:

(a) the resignations of all officers and directors of, and each non-corporate
trustee or fiduciary of any plan or arrangement involving employee benefits of,
the Company duly executed by such Persons;

(b) evidence, in form satisfactory to Parent, that all consents and approvals
set forth on Schedule 4.3 have been obtained;

(c) estoppel certificates of all landlords under the Real Property Leases in
form and substance satisfactory to Parent duly executed by all such landlords;

(d) a certificate of the Secretary of the Company certifying resolutions of the
Board of Directors of the Company approving and authorizing the execution,
delivery and performance of this Agreement and its Related Agreements and the
consummation of the transactions contemplated hereby and thereby (together with
an incumbency and signature certificate regarding the officer(s) signing on
behalf of the Company);

(e) the Certificate of Incorporation (or similar instrument) of the Company,
certified by the Secretary of State or equivalent Person of its jurisdiction of
formation, and the By-laws or similar instrument of the Company, certified by
its Secretary;

(f) certificates of Good Standing for the Company from the State of Washington.

 

54



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(g) a certificate dated as of the Closing Date, signed by an officer of the
Company certifying as to compliance with Sections 7.1(a) and 7.1(b);

(h) payoff letters with respect to each item of Company Debt, duly executed by
the applicable Company Creditor, pursuant to which such Company Creditor shall
have agreed to unconditionally release all Liens in favor of such Company
Creditor relating to the Shares or the assets or properties of the Company upon
receipt of the amounts indicated in such payoff letters and which shall
otherwise be in a form satisfactory to Parent;

(i) the Escrow Agreement, duly executed by the Shareholders’ Representative and
the Escrow Agent;

(j) evidence that each of the Contracts and transactions listed (or required to
be listed) on Schedule 4.23 has been terminated at or prior to the Closing, in
form satisfactory to Parent;

(k) documentation satisfactory to Parent that any and all Liens (other than
Permitted Liens or Liens which a Company Creditor has agreed to unconditionally
release in accordance with a payoff letter delivered pursuant to Section 8.2(h)
upon receipt by such Company Creditor of the applicable payoff amount) on the
assets and properties of the Company shall have been terminated and released;
and

(l) such other documents and instruments as may be required by any other
provision of this Agreement or any Related Agreement or as may reasonably be
required to consummate the transactions contemplated by this Agreement and the
Related Agreements.

8.3 Deliveries by Parent. At the Closing, Parent shall deliver to the
Shareholders’ Representative the following:

(a) a certificate of Parent dated as of the Closing Date, signed by an officer
of Parent, certifying as to compliance with Sections 7.2(a) and 7.2(b);

(b) the Escrow Agreement, duly executed by Parent; and

(c) a certificate of Parent’s secretary certifying resolutions of the Board of
Directors of Parent and MergerCo approving this Agreement and its Related
Agreements and the transactions contemplated hereby and thereby (together with
an incumbency and signature certificate regarding the officer(s) signing on
behalf of Parent and MergerCo).

ARTICLE IX

TERMINATION

9.1 Termination. This Agreement may be terminated at any time on or prior to the
Closing Date:

(a) by the mutual written consent of the Company and Parent;

 

55



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(b) by either the Company or Parent, if the Closing shall not have taken place
on or before the Outside Date; provided, that the right to terminate this
Agreement under this Section 9.1(b) shall not be available to (i) the Company if
the failure of the Company to fulfill any obligation under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such date or (ii) Parent if the failure of Parent to fulfill any
obligation under this Agreement has been the cause of or resulted in the failure
of the Closing to occur on or before such date;

(c) by Parent, if there shall have been a material breach of any covenant,
obligation, representation or warranty of the Company hereunder, and in the case
of a breach of covenant or obligation only such breach shall not have been
remedied within ten (10) Business Days after receipt by the Company of a notice
in writing from Parent specifying the breach and requesting such breach be
remedied; or

(d) by the Company, if there shall have been a material breach of any covenant,
obligation, representation or warranty of Parent or MergerCo hereunder, and in
the case of a breach of covenant or obligation only such breach shall not have
been remedied within ten (10) Business Days after receipt by Parent of notice in
writing from the Company specifying the breach and requesting such breach be
remedied.

9.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 9.1, all obligations of the parties hereunder shall terminate, except
for Article XI and this Section 9.2 (including the second sentence hereof),
which shall survive the termination of this Agreement, and except that no such
termination shall relieve any party from liability for any prior breach of this
Agreement. If this Agreement is terminated (i) by Parent due to a breach of
Section 6.9 which results in the Company’s failure to close, then the Company
shall, within five (5) Business Days of such termination, pay to Parent an
amount equal to the Termination Fee plus all actual fees, costs and expenses
reasonably incurred by Parent in connection with the preparation, execution and
performance of this Agreement; or (ii) by the Company pursuant to
Section 9.1(d), then Parent shall, within five (5) Business Days of such
termination, pay to the Company an amount equal to the Termination Fee plus all
actual fees, costs and expenses reasonably incurred by the Company in connection
with the preparation, execution and performance of this Agreement.

ARTICLE X

INDEMNIFICATION

10.1 Survival. The representations and warranties of the parties contained
herein shall survive the Closing for a period of eighteen (18) months, except
that Tax Warranties shall survive until the Tax Statute of Limitations Date and
Title and Authorization Warranties shall survive forever. The covenants and
agreements of the parties contained herein shall survive the Closing forever
unless a shorter period of time is specified therein.

10.2 Indemnification by Shareholders. The Shareholders shall severally and
proportionately indemnify each Parent Indemnified Person against, and each
Shareholder agrees

 

56



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

to hold each of them harmless from, any and all Losses incurred or suffered by
them relating to or arising out of or in connection with any of the following:

(a) any breach of or any inaccuracy in any representation or warranty made in
Article IV or any document delivered by the Company at the Closing; provided,
that (i) in the case of all representations and warranties, except for Title and
Authorization Warranties and Tax Warranties, a notice of the Parent Indemnified
Person’s claim shall have been given to the Shareholders’ Representative not
later than the close of business eighteen (18) months after the Closing Date and
(ii) in the case of Tax Warranties, a notice of the Parent Indemnified Person’s
claim shall have been given to the Shareholders’ Representative not later than
the close of business on the Tax Statute of Limitations Date;

(b) any breach or failure of the Company to perform any covenant or obligation
of the Company set forth or contemplated in this Agreement or any Related
Agreement or any document delivered by the Company at the Closing; and

(c) any Specified Liability.

10.3 Indemnification by Parent. Parent agrees to indemnify each Shareholder
Indemnified Person against, and agrees to hold each of them harmless from, any
and all Losses incurred or suffered by them relating to or arising out of or in
connection with any of the following:

(a) any breach of or any inaccuracy in any representation or warranty made by
Parent in this Agreement or any Related Agreement or any document delivered by
Parent at the Closing; provided, that in the case of all representations and
warranties, except for Title and Authorization Warranties, a notice of the
Shareholder Indemnified Person’s claim shall have been given to Parent not later
than the close of business on the second (2nd) anniversary of the Closing Date;
or

(b) any breach of or failure by Parent or MergerCo to perform any covenant or
obligation of them set out or contemplated in this Agreement or any Related
Agreement or any document delivered by them at the Closing.

10.4 Limitations on Liability.

(a) No Shareholder shall have any liability pursuant to Section 10.2(a) (other
than with respect to any breach of or inaccuracy in any of the Title and
Authorization Warranties or the Tax Warranties) unless and until the aggregate
amount of all Losses incurred or suffered by the Parent Indemnified Persons
pursuant to any matter described in Section 10.2(a) exceeds one half percent
(0.5%) of the Base Purchase Price (the “Basket Amount”), but in the event such
Losses exceed the Basket Amount, Shareholder shall be liable and responsible to
the Parent Indemnified Persons for the full amount of such Losses (subject to
Section 10.4(b) and the other terms and conditions of this Agreement), without
reduction for the Basket Amount.

(b) In no event shall Shareholders’ aggregate liability pursuant to Section 10.2
for Losses incurred or suffered by the Parent Indemnified Persons (other than
with respect to any breach of or inaccuracy in any of the Title and
Authorization Warranties or the Tax Warranties) exceed the Indemnification
Escrow Amount.

 

57



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(c) Notwithstanding anything contained herein or otherwise to the contrary,
including Sections 10.4(a) and 10.4(b), nothing herein shall be deemed to limit
any party’s rights to recover any and all Losses incurred or suffered by it
relating to or arising out of or in connection with fraud or intentional
misrepresentation, it being understood and agreed that the right to recover such
Losses shall survive forever.

10.5 Materiality. For purposes of Sections 10.2, 10.3 and 10.4, the
representations and warranties herein shall be deemed to have been made without
any qualifications as to materiality and, accordingly, for such purposes, all
references therein to “material”, “in all material respects” and similar
qualifications as to materiality shall be deemed to be deleted therefrom (except
where any such provision requires disclosure of lists of items of a material
nature or above a specified threshold).

10.6 Claims. As soon as is reasonably practicable after becoming aware of a
claim for indemnification under this Agreement not involving a claim (or the
commencement of any suit, action or proceeding) of the type described in
Section 10.7 or 6.7(f), the Indemnified Person shall give notice to the
Indemnifying Person of such claim; provided, that the failure of the Indemnified
Person to give notice shall not relieve the Indemnifying Person of its
obligations under this Article X except to the extent (if any) that the
Indemnifying Person shall have been actually and materially prejudiced thereby.
If the Indemnifying Person does not object in writing to such indemnification
claim within thirty (30) calendar days after receiving notice thereof, the
Indemnified Person shall be entitled to recover promptly from the Indemnifying
Person and the Indemnifying Person shall promptly pay to the Indemnified Person
the amount of such claim (but such recovery shall not limit the amount of any
additional indemnification to which the Indemnified Person may be entitled
pursuant to Section 10.2 or 10.3), and no later objection by the Indemnifying
Person shall be permitted. If within such thirty (30) day period the
Indemnifying Person agrees that it has an indemnification obligation but objects
that it is obligated to pay only a lesser amount, the Indemnified Person shall
nevertheless be entitled to recover from the Indemnifying Person and the
Indemnifying Person shall promptly pay to the Indemnified Person the lesser
amount, without prejudice to the Indemnified Person’s claim for the difference.

10.7 Notice of Third Party Claims; Assumption of Defense. The Indemnified Person
shall give notice as promptly as is reasonably practicable to the Indemnifying
Person of the assertion of any claim (or the commencement of any suit, action or
proceeding) by any Person not a party hereto (other than by a Governmental
Authority with respect to Taxes, which shall be governed by Section 6.7(f)) in
respect of which indemnity may be sought under this Agreement; provided, that
the failure of the Indemnified Person to give notice shall not relieve the
Indemnifying Person of its obligations under this Article X except to the extent
(if any) that the Indemnifying Person shall have been actually prejudiced
thereby. The Indemnifying Person may, at its own expense, (i) participate in the
defense of any such claim, suit, action or proceeding and (ii) upon notice to
the Indemnified Person and the Indemnifying Person’s delivering to the
Indemnified Person a written agreement that the Indemnified Person is entitled
to indemnification pursuant to Section 10.2 or 10.3 for all Losses arising out
of such claim, suit,

 

58



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

action or proceeding and that the Indemnifying Person shall be liable for the
entire amount of any Loss resulting therefrom, at any time during the course of
any such claim, suit, action or proceeding, assume the defense thereof;
provided, that (a) the Indemnifying Person’s counsel is reasonably satisfactory
to the Indemnified Person and (b) the Indemnifying Person shall thereafter
consult with the Indemnified Person upon the Indemnified Person’s reasonable
request for such consultation from time to time with respect to such claim,
suit, action or proceeding. Notwithstanding the foregoing, the Indemnifying
Party shall not be entitled to defend any such claim, suit, action or proceeding
if: (I) such claim, suit action or proceeding relates to or arises in connection
with any criminal proceeding, action, indictment, allegation or investigation;
(II) such claim, suit action or proceeding relates to or arises in connection
with any non-criminal Proceeding by a Governmental Authority that would
reasonably be expected to materially and adversely affect the operations or
conduct of Parent and its Affiliates (including the Company); (III) such claim,
suit action or proceeding could result in an injunction or equitable relief
against the Indemnified Person; (IV) upon petition by the Indemnified Party, the
appropriate court rules that the Indemnifying Party failed or is failing to
vigorously prosecute or defend such claim, suit action or proceeding; (V) the
Indemnified Party reasonably believes that the Losses relating to such claim,
suit action or proceeding could exceed the maximum amount that such Indemnified
Person could then be entitled to recover under the applicable provisions of this
Article X; or (VI) the Indemnifying Party does not provide the Indemnified Party
with reasonable evidence that the Indemnifying Party has the financial resources
to defend such Third-Party Claim and to fulfill its indemnification obligations
under this Article X. If the Indemnifying Person assumes such defense, the
Indemnified Person shall have the right (but not the duty) to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Person. If, however, the Indemnified Person
reasonably determines in its judgment that representation by the Indemnifying
Person’s counsel of both the Indemnifying Person and the Indemnified Person
would present such counsel with a conflict of interest, then such Indemnified
Person may employ separate counsel to represent or defend it in any such claim,
action, suit or proceeding and the Indemnifying Person shall pay the fees and
disbursements of such separate counsel. Whether or not the Indemnifying Person
chooses to defend or prosecute any such claim, suit, action or proceeding, all
of the parties hereto shall cooperate in the defense or prosecution thereof.

10.8 Settlement or Compromise. Any settlement or compromise made or caused to be
made by the Indemnified Person or the Indemnifying Person, as the case may be,
of any such claim, suit, action or proceeding of the kind referred to in
Section 10.7 shall also be binding upon the Indemnifying Person or the
Indemnified Person, as the case may be, in the same manner as if a final
judgment or decree had been entered by a court of competent jurisdiction in the
amount of such settlement or compromise; provided, that (i) no obligation,
restriction or Loss shall be imposed on the Indemnified Person as a result of
such settlement without its prior written consent, and (ii) the Indemnified
Person shall not compromise or settle any claim, suit, action or proceeding
without the prior written consent of the Indemnifying Person, which consent
shall not be unreasonably withheld.

10.9 Failure of Indemnifying Person to Act. In the event that the Indemnifying
Person does not elect to assume the defense of any claim, suit, action or
proceeding, then any failure of the Indemnified Person to defend or to
participate in the defense of any such claim, suit, action or proceeding or to
cause the same to be done, shall not relieve the Indemnifying Person of its
obligations hereunder.

 

59



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

10.10 Indemnification Escrow Amount. In the event any Parent Indemnified Person
is entitled to receive any amount from Shareholders under this Agreement,
including any indemnification payment under this Agreement, the such Parent
Indemnified Person’s sole and exclusive remedy shall be to seek recovery from
the Indemnification Escrow Amount for such amounts.

10.11 No Contribution/Subrogation. Notwithstanding anything to the contrary
contained in this Agreement, no Shareholder shall have any right of
contribution, indemnification or similar right (whether at common law, by
statute or otherwise) from or against the Company with respect to any claim by
any Parent Indemnified Person pursuant to this Article X, provided that this
section shall not limit any right of contribution, indemnification or similar
right (whether at common law, by statute or otherwise) a Shareholder may have
from or against any other Shareholder.

10.12 Purchase Price Adjustments. Any amounts payable under Section 6.7(d) or
10.2 or Section 10.3 shall be treated by Parent and Shareholders as an
adjustment to the Per Share Merger Consideration.

ARTICLE XI

MISCELLANEOUS

11.1 Expenses. Except as expressly set forth in this Agreement, each party shall
bear its own fees and expenses with respect to the transactions contemplated
hereby, it being understood and agreed that the Company shall ensure that any
and all such fees and expenses of the Company shall be paid prior to the
Closing.

11.2 Amendment. This Agreement may be amended, modified or supplemented but only
in writing signed by Parent and the Company.

11.3 Notices. Any notice, request, instruction or other document to be given
hereunder by a party shall be in writing and shall be deemed to have been given,
(i) when received if given in person or by courier or a courier service or
(ii) on the date of transmission if sent by facsimile or other wire transmission
(receipt confirmed):

(i) If to the Shareholders’ Representative, addressed as follows:

KLJ Consulting, LLC

1215 4th Ave, Suite 900

Seattle, WA 98161

Attention: Kent L. Johnson

    Managing Member

Facsimile No.: (206) 341-9810

 

60



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(ii) If to the Company (prior to the Closing), addressed as follows:

Tamarac Inc.

811 First Avenue, Suite 340

Seattle, Washington 98104

Attention: Stuart DePina,

    Chairman and CEO

Facsimile No.: (206) 529-0238

with a copy (which shall not constitute notice) to:

McNaul Ebel Nawrot & Helgren PLLC

600 University Street, Suite 2700

Seattle, Washington 98101

Attention: William A. Carleton

Facsimile No.: (206) 624-5128

(iii) If to Parent or MergerCo, addressed as follows:

Envestnet, Inc.

35 East Wacker Drive, Suite 2400

Chicago, Illinois 60601

Attention: Shelly O’Brien,

    General Counsel and Corporate Secretary

Facsimile No.: (312) 827-2801

with a copy (which shall not constitute notice) to:

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606

Attention: Edward S. Best

Facsimile No.: (312) 706-8106

or to such other individual or address as a party may designate for itself by
notice given as herein provided.

11.4 Payments. Except as otherwise provided in this Agreement or in a Related
Agreement, all payments pursuant to this Agreement shall be made by wire
transfer in Dollars in same day or immediately available funds.

11.5 Waivers. The failure of a party at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver by a party of any condition or of any breach of any
term, covenant, representation or warranty contained in this Agreement shall be
effective unless in writing, and no waiver in any one or more instances shall be
deemed to be a further or continuing waiver of any such condition or breach in
other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.

 

61



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

11.6 Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors, assigns, heirs and legal
representatives; provided, that no assignment of any rights or obligations
hereunder shall be made by the Company or the Shareholders’ Representative
without the written consent of Parent and no assignment of any rights or
obligations hereunder shall be made by Parent or MergerCo to any Person without
the written consent of the Shareholders’ Representative. Notwithstanding the
foregoing, Parent may assign this Agreement to any lender to Parent or any
Affiliate thereof as security for obligations to such lender in respect of any
financing arrangements entered into in connection with the transactions
contemplated hereby and any refinancings, extensions, refundings or renewals
thereof; provided, that no assignment to any lender shall in any way affect
Parent’s obligations or liabilities under this Agreement.

11.7 No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties and, to the extent provided herein, their respective Affiliates,
directors, officers, employees, agents and representatives, and no provision of
this Agreement shall be deemed to confer upon other third parties any remedy,
claim, liability, reimbursement, cause of action or other right.

11.8 Publicity. Prior to the Closing Date, no public announcement or other
publicity regarding the existence of this Agreement or its contents or the
transactions contemplated hereby shall be made by Parent, MergerCo, the Company
or any of their respective Affiliates, officers, directors, employees,
representatives or agents, without the prior written agreement of Parent and the
Company, in any case, as to form, content, timing and manner of distribution or
publication; provided, that nothing in this Section 11.8 shall (i) prevent
Parent from filing a Form 8-K with the United States Securities and Exchange
Commission or publicly issuing a press release, in each case, with respect to
this Agreement or its contents or the transactions contemplated hereby (the
contents of which Form 8-K and press release shall be determined by Parent and
its Affiliates in their sole discretion) or making any public announcement
required by Law or the rules of any stock exchange so long as Parent consults
with the Company as to the form, content, timing and manner of distribution of
publication, or (ii) any party from discussing this Agreement or its contents or
the transactions contemplated hereby with those Persons whose approval,
agreement or opinion, as the case may be, is required for consummation of such
particular transaction or transactions or enforcing its rights hereunder.

11.9 Further Assurances. By accepting any payment pursuant to Article II, a
Shareholder shall be deemed to have agreed to, upon the reasonable request of
Parent on and after the Closing Date, execute and deliver to Parent such other
documents, releases, assignments and other instruments as may be required to
effectuate completely the Merger and to otherwise carry out the purposes of this
Agreement.

11.10 Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

11.11 Entire Understanding. This Agreement and the Related Agreements set forth
the entire agreement and understanding of the parties with respect to the
transactions contemplated hereby and supersede any and all prior agreements,
arrangements and understandings among the parties relating to the subject matter
hereof.

 

62



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

11.12 Language. The Company, the Shareholders’ Representative, Parent and
MergerCo agree that the language used in this Agreement is the language chosen
by the parties hereto to express their mutual intent, and that no rule of strict
construction is to be applied against any party.

11.13 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Washington without
giving effect to the principles of conflicts of law thereof.

11.14 Exclusive Jurisdiction of Disputes; Waiver of Jury Trial. In the event any
party to this Agreement commences any litigation, proceeding or other legal
action in connection with or relating to this Agreement, any Related Agreement
or any matters described or contemplated herein or therein, the parties to this
Agreement hereby: (i) agree that any such litigation, proceeding or other legal
action shall be brought exclusively in a court of competent jurisdiction located
within the State of Washington, whether a state or federal court; (ii) agree
that in connection with any such litigation, proceeding or action, such parties
will consent and submit to personal jurisdiction in any such court described in
clause (i) above and to service of process upon them in accordance with the
rules and statutes governing service of process; (iii) agree to waive to the
full extent permitted by law any objection that they may now or hereafter have
to the venue of any such litigation, proceeding or action in any such court or
that any such litigation, proceeding or action was brought in an inconvenient
forum; and (iv) agree that nothing herein shall affect the rights of any party
to effect service of process in any other manner permitted by Law. EACH PARTY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY DISPUTE IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY MATTERS DESCRIBED OR
CONTEMPLATED HEREIN OR THEREIN, AND AGREES TO TAKE ANY AND ALL ACTION NECESSARY
OR APPROPRIATE TO EFFECT SUCH WAIVER.

11.15 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

11.16 Facsimile and Electronic Signatures. Any signature page delivered via a
facsimile machine or electronic transmission (e.g., PDF file) shall be binding
to the same extent as an original signature page. Any party who delivers such a
signature page agrees to later deliver an original counterpart to any party that
requests it.

11.17 Effect of Investigation. Any due diligence review, audit or other
investigation or inquiry undertaken or performed by or on behalf of Parent or
MergerCo shall not limit, qualify, modify or amend the representations,
warranties, covenants or obligations of (including indemnities by) any
Shareholder or the Company made in or undertaken pursuant to this Agreement or
any of their Related Agreements, irrespective of the knowledge and information
received (or which should have been received) therefrom by Parent or MergerCo.

 

63



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

11.18 Specific Performance. The Company recognizes and affirms that in the event
of breach by it of any of the provisions of this Agreement money damages would
be inadequate and Parent and MergerCo would have no adequate remedy at law.
Accordingly, the Company agrees that Parent and MergerCo shall have the right,
in addition to any other rights and remedies existing in its favor, to enforce
its rights and the Company’s obligations under this Agreement not only by an
action or actions for damages, but also by an action or actions for specific
performance, injunction and/or other equitable relief in order to enforce or
prevent any violations (including anticipatory, continuing or future) of the
provisions of this Agreement, without the necessity of posting any bond.

11.19 Remedies Cumulative. The remedies provided in this Agreement shall be
cumulative and shall not preclude the assertion or exercise of any other rights
or remedies available by Law, in equity or otherwise.

11.20 Shareholders’ Representative.

(a) The Company hereby appoints the Shareholders’ Representative as the
representative of the Shareholders for the purposes set forth herein and for
purposes of enforcing all obligations of Parent that are for the benefit of the
Shareholders after the Effective Time. If the Shareholders’ Representative
should dissolve, disappear, liquidate, merge out of existence, enter into
bankruptcy proceedings, or otherwise experience a similar event (or, in the case
Shareholders’ Representative is an individual, die or become incapacitated)
(each such event, a “Terminating Event”), its successor shall be appointed
within fifteen (15) calendar days of such event by Persons holding a majority of
the Shares of Common Stock as of immediately prior to the Effective Time, and
any such successor shall be a Shareholder, an officer of a Shareholder or an
Affiliate of a Shareholder and shall agree in writing to accept such
appointment. The choice of a successor Shareholders’ Representative appointed in
any manner permitted above shall be final and binding upon all of the
Shareholders. The decisions and actions of any successor Shareholders’
Representative shall be, for all purposes, those of the Shareholders’
Representative as if originally named herein.

(b) A Terminating Event of any Shareholder shall not terminate the authority and
agency of the Shareholders’ Representative.

(c) The Shareholders’ Representative shall have no liability (i) to any
Shareholder in connection with performing its obligations hereunder, except to
the extent the Shareholders’ Representative shall have acted maliciously in
connection with the performance of its duties hereunder, and (ii) under this
Agreement prior to the Effective Time.

(d) By their acceptance of any payments pursuant to Article II of this
Agreement, the Shareholders shall be deemed to have authorized the Shareholders’
Representative, on their behalf and in their name, to:

 

  (i) receive all notices or documents given or to be given to the Shareholders
pursuant hereto or in connection herewith and to receive and accept service of
legal process in connection with any suit or proceeding arising under this
Agreement;

 

64



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

  (ii) engage counsel and such accountants and other advisors for the
Shareholders and incur such other expenses on behalf of the Shareholders in
connection with this Agreement and the transactions contemplated hereby as the
Shareholders’ Representative may deem appropriate;

 

  (iii) take such action on behalf of the Shareholders as the Shareholders’
Representative may deem appropriate in respect of: (A) any claims (including
settlement thereof) made by any Parent Indemnified Person for indemnification
pursuant to Article X; and (B) any calculations or distributions with respect to
the Per Share Adjustment Escrow Consideration and the Per Share Indemnification
Escrow Consideration;

 

  (iv) take such other action (A) as the Shareholders’ Representative is
authorized to take under this Agreement or (B) on written instructions executed
by holders of a majority of the outstanding Shares of Common Stock immediately
prior to the Effective Time;

 

  (v) receive all documents or certificates or notices and make all
determinations on behalf of the Shareholders required under this Agreement;

 

  (vi) represent each individual Shareholder or all or certain Shareholders as a
group in all litigation and negotiate or enter into settlements and compromises
relating to any disputes arising in connection with this Agreement and the
transactions contemplated hereby; and

 

  (vii) take all relevant action in all such other matters as the Shareholders’
Representative may deem necessary or appropriate to consummate this Agreement
and the transactions contemplated hereby.

(e) The appointment of the Shareholders’ Representative hereunder is coupled
with an interest shall survive the bankruptcy, liquidation or dissolution of
each Shareholder and irrevocable, and any action taken by the Shareholders’
Representative pursuant to the authority granted in this Section 11.20 shall be
effective and binding on behalf of each Seller by a facsimile signature or by
referencing the Seller executing any instrument with a single signature as
attorney-in-fact for all of them notwithstanding any contrary action of, or
direction from, any Shareholder.

* * *

 

65



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

PARENT: Envestnet, Inc. By:     Name:     Title:    

 

MERGERCO:

Titan Merger Corp. By:     Name:     Title:    

 

COMPANY:

Tamarac Inc. By:               Stuart DePina           Chairman and Chief
Executive Officer

 

SHAREHOLDERS’ REPRESENTATIVE:

KLJ Consulting, LLC By:               Kent L. Johnson           Managing Member

[Signature Page to Merger Agreement]